Exhibit 10.1

CUSIP Number: 37253KAA9

$150,000,000 REVOLVING CREDIT FACILITY

$150,000,000 TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

GENTEX CORPORATION, as the Borrower

and

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent

and

PNC CAPITAL MARKETS LLC, as Sole Lead Arranger and Sole Bookrunner

Dated as of September 27, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   1.    CERTAIN DEFINITIONS      1       1.1    Certain
Definitions      1       1.2    Construction      27       1.3    Accounting
Principles; Changes in GAAP      28    2.    REVOLVING CREDIT AND SWING LOAN
FACILITIES      29       2.1    Revolving Credit Commitments      29         
2.1.1    Revolving Credit Loans      29          2.1.2    Swing Loan Commitment
     29       2.2    Nature of Lenders’ Obligations with Respect to Revolving
Credit Loans      29       2.3    Commitment Fees      29       2.4   
Termination or Reduction of Revolving Credit Commitments      30       2.5   
Revolving Credit Loan Requests; Swing Loan Requests      30          2.5.1   
Revolving Credit Loan Requests      30          2.5.2    Swing Loan Requests   
  31       2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by
the Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to
Repay Swing Loans      31          2.6.1    Making Revolving Credit Loans     
31          2.6.2    Presumptions by the Administrative Agent      31         
2.6.3    Making Swing Loans      32          2.6.4    Repayment of Revolving
Credit Loans      32          2.6.5    Borrowings to Repay Swing Loans      32
         2.6.6    Swing Loans Under Cash Management Agreements      32       2.7
   Notes      33       2.8    Use of Proceeds      33       2.9    Letter of
Credit Subfacility      33          2.9.1    Issuance of Letters of Credit     
33          2.9.2    Letter of Credit Fees      34          2.9.3   
Disbursements, Reimbursement      34          2.9.4    Repayment of
Participation Advances      36          2.9.5    Documentation      36         
2.9.6    Determinations to Honor Drawing Requests      37          2.9.7   
Nature of Participation and Reimbursement Obligations      37          2.9.8   
Indemnity      38          2.9.9    Liability for Acts and Omissions      39   
      2.9.10    Issuing Lender Reporting Requirements      40          2.9.11   
Letters of Credit Issued for other Loan Parties      40       2.10    Additional
Commitment      41       2.11    Defaulting Lenders      42    3.    TERM LOANS
     44       3.1    Term Loan Commitments      44       3.2    Nature of
Lenders’ Obligations with Respect to Term Loans; Repayment Terms      44   

 

(i)



--------------------------------------------------------------------------------

4.    INTEREST RATES      44       4.1      Interest Rate Options      44      
     4.1.1       Interest Rate Options; Swing Line Interest Rate      45      
     4.1.2       Rate Quotations      45       4.2      Interest Periods      45
           4.2.1       Amount of Borrowing Tranche      45            4.2.2   
   Renewals      45       4.3      Interest After Default      45           
4.3.1       Letter of Credit Fees, Interest Rate      45            4.3.2      
Other Obligations      45            4.3.3       Acknowledgment      46      
4.4      LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available      46            4.4.1       Unascertainable      46           
4.4.2       Illegality; Increased Costs; Deposits Not Available      46         
  4.4.3       Administrative Agent’s and Lender’s Rights      47       4.5     
Selection of Interest Rate Options      47    5.    PAYMENTS      47       5.1
     Payments      47       5.2      Pro Rata Treatment of Lenders      48      
5.3      Sharing of Payments by Lenders      48       5.4      Presumptions by
Administrative Agent      49       5.5      Interest Payment Dates      49      
5.6      Voluntary Prepayments      49            5.6.1       Right to Prepay   
  49            5.6.2       Replacement of a Lender      50            5.6.3   
   Designation of a Different Lending Office      51       5.7      Mandatory
Prepayments      51            5.7.1       Sale of Assets      51           
5.7.2       Issuance of Indebtedness      52            5.7.3       Insurance
Proceeds      52            5.7.4       Application Among Interest Rate Options
     52       5.8      Increased Costs      52            5.8.1       Increased
Costs Generally      52            5.8.2       Capital Requirements      53   
        5.8.3       Certificates for Reimbursement; Repayment of Outstanding
Loans; Borrowing of New Loans      53            5.8.4       Delay in Requests
     53       5.9      Taxes            54            5.9.1       Issuing Lender
     54            5.9.2       Payments Free of Taxes      54            5.9.3
      Payment of Other Taxes by the Loan Parties      54            5.9.4      
Indemnification by the Loan Parties      54   

 

(ii)



--------------------------------------------------------------------------------

      5.9.5    Indemnification by the Lenders      55          5.9.6    Evidence
of Payments      55          5.9.7    Status of Lenders      55          5.9.8
   Treatment of Certain Refunds      57          5.9.9    Survival      58      
5.10    Indemnity      58       5.11    Settlement Date Procedures      58    6.
   REPRESENTATIONS AND WARRANTIES      59       6.1    Representations and
Warranties      59          6.1.1    Organization and Qualification; Power and
Authority; Compliance With Laws; Title to Properties; Event of Default      59
         6.1.2    Capitalization and Ownership      59          6.1.3   
Subsidiaries      59          6.1.4    Validity and Binding Effect      60      
   6.1.5    No Conflict; Material Agreements; Consents      60          6.1.6   
Litigation      60          6.1.7    Financial Statements      60          6.1.8
   Margin Stock      61          6.1.9    Full Disclosure      61         
6.1.10    Taxes      61          6.1.11    Patents, Trademarks, Copyrights,
Licenses, Etc.      61          6.1.12    Insurance      62          6.1.13   
Benefit Arrangement, Pension Plan and Multiemployer Plan Compliance      62   
      6.1.14    Environmental Matters      63          6.1.15    Solvency     
63          6.1.16    Anti-Terrorism Laws      63          6.1.17    Senior Debt
Status      63    7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
     63       7.1    First Loans and Letters of Credit      63          7.1.1   
Deliveries      63          7.1.2    Payment of Fees      65       7.2    Each
Loan or Letter of Credit      65    8.    COVENANTS      66       8.1   
Affirmative Covenants      66          8.1.1    Preservation of Existence, Etc.
     66          8.1.2    Payment of Liabilities, Including Taxes, Etc.      66
         8.1.3    Maintenance of Insurance      66          8.1.4    Maintenance
of Properties and Leases      66          8.1.5    Visitation Rights      66   
      8.1.6    Keeping of Records and Books of Account      67          8.1.7   
Compliance with Laws; Use of Proceeds      67          8.1.8    Anti-Terrorism
Laws; International Trade Compliance      67          8.1.9    Keepwell      67
         8.1.10    Additional Guarantors      68   

 

(iii)



--------------------------------------------------------------------------------

   8.2    Negative Covenants      68          8.2.1    Indebtedness      68   
      8.2.2    Liens; Lien Covenants      69          8.2.3    Reserved      69
         8.2.4    Loans and Investments      69          8.2.5    Liquidations,
Mergers, Consolidations      71          8.2.6    Dispositions of Assets or
Subsidiaries      72          8.2.7    Affiliate Transactions      72         
8.2.8    Reserved      73          8.2.9    Continuation of or Change in
Business      73          8.2.10    Fiscal Year      73          8.2.11   
Reserved      73          8.2.12    Reserved      73          8.2.13   
Limitation on Negative Pledges      73          8.2.14    Maximum Consolidated
Leverage Ratio      73          8.2.15    Minimum Consolidated Interest Coverage
Ratio      74       8.3    Reporting Requirements      74          8.3.1   
Quarterly Financial Statements      74          8.3.2    Annual Financial
Statements      74          8.3.3    Certificate of the Borrower      74      
   8.3.4    Notices      74          8.3.5    Delivery      75    9.   

DEFAULT

     75       9.1    Events of Default      75          9.1.1    Payments Under
Loan Documents      75          9.1.2    Breach of Warranty      76         
9.1.3    Reserved      76          9.1.4    Breach of Negative Covenants,
Anti-Terrorism Laws or Notice of Default      76          9.1.5    Breach of
Other Covenants      76          9.1.6    Defaults in Other Agreements or
Indebtedness      76          9.1.7    Final Judgments or Orders      76      
   9.1.8    Loan Document Unenforceable      76          9.1.9    Events
Relating to Benefit Arrangements, Pension Plans and Multiemployer Plans      77
         9.1.10    Change of Control      77          9.1.11    Relief
Proceedings      77       9.2    Consequences of Event of Default      77      
   9.2.1    Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings      77          9.2.2    Bankruptcy, Insolvency or
Reorganization Proceedings      77          9.2.3    Set-off      78         
9.2.4    Application of Proceeds      78   

 

(iv)



--------------------------------------------------------------------------------

10.    THE ADMINISTRATIVE AGENT      79       10.1    Appointment and Authority
     79       10.2    Rights as a Lender      79       10.3    Exculpatory
Provisions      80       10.4    Reliance by Administrative Agent      81      
10.5    Delegation of Duties      81       10.6    Resignation of Administrative
Agent      81       10.7    Non-Reliance on Administrative Agent and Other
Lenders      82       10.8    No Other Duties, etc.      82       10.9   
Administrative Agent’s Fee      82       10.10    Authorization to Release
Guarantors      82       10.11    No Reliance on Administrative Agent’s Customer
Identification Program      83    11.    MISCELLANEOUS      83       11.1   
Modifications, Amendments or Waivers      83          11.1.1    Increase of
Commitment      83          11.1.2    Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment      83         
11.1.3    Release of Guarantor      83          11.1.4    Miscellaneous      84
      11.2    No Implied Waivers; Cumulative Remedies      85       11.3   
Expenses; Indemnity; Damage Waiver      85          11.3.1    Costs and Expenses
     85          11.3.2    Indemnification by the Loan Parties      86         
11.3.3    Reimbursement by Lenders      86          11.3.4    Waiver of
Consequential Damages, Etc.      86          11.3.5    Payments      87      
11.4    Holidays      87       11.5    Notices; Effectiveness; Electronic
Communication      87          11.5.1    Notices Generally      87         
11.5.2    Electronic Communications      87          11.5.3    Change of
Address, Etc.      88       11.6    Severability      88       11.7    Duration;
Survival      88       11.8    Successors and Assigns      88          11.8.1   
Successors and Assigns Generally      88          11.8.2    Assignments by
Lenders      89          11.8.3    Register      90          11.8.4   
Participations      91          11.8.5    Certain Pledges; Successors and
Assigns Generally      92       11.9    Confidentiality      92          11.9.1
   General      92          11.9.2    Sharing Information With Affiliates of the
Lenders      92       11.10    Counterparts; Integration; Effectiveness      93
      11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL      93          11.11.1    Governing
Law      93          11.11.2    SUBMISSION TO JURISDICTION      93   

 

(v)



--------------------------------------------------------------------------------

      11.11.3    WAIVER OF VENUE      94          11.11.4    SERVICE OF PROCESS
     94          11.11.5    WAIVER OF JURY TRIAL      94       11.12    USA
Patriot Act Notice      94   

 

(vi)



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

    -      PRICING GRID

SCHEDULE 1.1(B)

    -      COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

    -      EXISTING LETTERS OF CREDIT

SCHEDULE 1.1(P)

    -      PERMITTED LIENS

SCHEDULE 1.1(S)

    -      EXCLUDED SUBSIDIARIES

SCHEDULE 6.1.3

    -      SUBSIDIARIES

SCHEDULE 8.2.1

    -      PERMITTED INDEBTEDNESS

EXHIBITS

   

EXHIBIT 1.1(A)

    -      ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(N)(1)

    -      REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

    -      SWING LOAN NOTE

EXHIBIT 1.1(N)(3)

    -      TERM LOAN NOTE

EXHIBIT 2.5.1

    -      LOAN REQUEST

EXHIBIT 2.5.2

    -      SWING LOAN REQUEST

EXHIBIT 5.9.7(A)

    -      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7 (B)

    -      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7 (C)

    -      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7 (D)

    -      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 8.2.4

    -      ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3

    -      QUARTERLY COMPLIANCE CERTIFICATE

 

(vii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, modified, supplemented or restated,
this “Agreement”) is dated as of September 27, 2013 and is made by and among
GENTEX CORPORATION, a Michigan corporation (the “Borrower”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

The Borrower has requested the Lenders to provide (i) a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$150,000,000, subject to increase as set forth in Section 2.10 [Additional
Commitment] hereof, and (ii) a term loan facility in an aggregate principal
amount of $150,000,000, subject to increase as set forth in Section 2.10
[Additional Commitment] hereof. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Acquired Business Material Adverse Effect shall mean an event, change,
development or effect that has had or could reasonably be expected to have a
Business Material Adverse Effect, except as contemplated by or disclosed in the
Acquisition Agreement, that would result in a failure of a condition precedent
under the Acquisition Agreement.

Acquisition shall mean that certain transaction contemplated by the Acquisition
Agreement.

Acquisition Agreement shall mean that certain Asset Purchase Agreement, dated as
of July 18, 2013, by and between the Seller and the Borrower with respect to the
acquisition by the Borrower of certain assets owned by the Seller.

Acquisition Documents shall mean the Acquisition Agreement, that certain
Transition Services Agreement, dated as of July 18, 2013, by and between the
Seller and the Borrower, and that certain Supply Agreement, dated as of July 18,
2013, by and between the Seller and the Borrower (including all amendments,
supplements, schedules, and exhibits thereto).

Additional Commitment shall have the meaning assigned to that term in
Section 2.10 [Additional Commitment].

Additional Lender shall have the meaning assigned to that term in Section 2.10
[Additional Commitment].



--------------------------------------------------------------------------------

Additional Revolving Credit Commitment shall have the meaning assigned to that
term in Section 2.10 [Additional Commitment].

Additional Term Loan Commitment shall have the meaning assigned to that term in
Section 2.10 [Additional Commitment].

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

Anti-Terrorism Laws shall mean any Laws of the United States of America
applicable to the Covered Entities, as the context may require, relating to
terrorism, trade sanctions programs and embargoes, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced by any
Compliance Authority pursuant to such Laws, all as amended, supplemented or
replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Consolidated Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee.”

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Consolidated Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin shall mean, as applicable:

(i) the percentage spread to be added to the Base Rate applicable to Loans under
the Base Rate Option based on the Consolidated Leverage Ratio then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “Base Rate
Spread”, or

(ii) the percentage spread to be added to the LIBOR Rate applicable to Loans
under the LIBOR Rate Option based on the Consolidated Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading “LIBOR
Rate Spread”.

 

2



--------------------------------------------------------------------------------

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in commercial loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Loan Party required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 50 basis points
(0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i) [Base
Rate Option].

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA (other than a Pension Plan or a
Multiemployer Plan) that is maintained, sponsored or otherwise contributed to by
any member of the ERISA Group.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

3



--------------------------------------------------------------------------------

Business Material Adverse Effect shall have the meaning specified in the
Acquisition Agreement.

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

Casualty Event shall mean an event that gives rise to the receipt by any of the
Loan Parties or their Subsidiaries of any property or casualty insurance
proceeds or condemnation awards in respect of any personal or real property.

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (b) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall mean (i) any “person” or “group” (as such terms are used
in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall have acquired “beneficial ownership” (as defined in Rule
13(d)-3 under the Exchange Act), directly or indirectly, of more than 30% of the
Capital Stock of the Borrower, or (ii) the board of directors of the Borrower
shall cease to consist of a majority of Continuing Directors.

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be September 27, 2013.

Closing Date Compliance Certificate shall have the meaning specified in
Section 7.1.1(vi) [Deliveries].

 

4



--------------------------------------------------------------------------------

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment and, in the case of PNC, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Term Loan Commitments and Swing Loan Commitment of all of the
Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Authority shall mean each and all of (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department and (g) U.S. Securities and Exchange Commission.

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith and (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent.

Consolidated EBITDA shall mean, for any period of determination, (i) the sum of
net income, depreciation, amortization, other non-cash charges to net income,
interest expense, income tax expense, unusual and non-recurring losses, charges
or expenses (including in connection with this Agreement and the Acquisition
which are expensed and not capitalized in an amount not to exceed $7,500,000)
and extraordinary losses, minus (ii) non-cash credits to net income and
extraordinary gains, in each case of the Borrower and its Subsidiaries for such
period determined and consolidated in accordance with GAAP, provided, however
that for the purposes of this definition, if at any time during such period,
(1) the Borrower or any of its Subsidiaries purchases or acquires all or
substantially all of the ownership interests of another Person, or purchases or
acquires (in one transaction or a series of transactions) assets of another
Person that constitute a business unit or all or a substantial part of the
business of, such Person (each, an “Acquisition”), Consolidated EBITDA shall be
calculated after giving pro forma effect thereto as if such Acquisition occurred
on the first day of such period and after giving pro forma effect to any
adjustments (including, without limitation, operating and expense reductions) as
would be permitted to be reflected in pro forma financial information complying
with the requirements of Article 11 of Regulation S-X under the Securities Act
of 1933, as amended (and the interpretations of the SEC thereunder) and (2) the
Borrower or any of its Subsidiaries disposes of a Subsidiary or assets that
constitute a business unit or all or a substantial part of the business of a
Subsidiary of the Borrower, Consolidated EBITDA shall be calculated in
accordance with GAAP as if such disposition had been consummated at the
beginning of such period.

 

5



--------------------------------------------------------------------------------

Consolidated Interest Coverage Ratio shall mean, for any period, the ratio of
Consolidated EBITDA to Consolidated Interest Expense for such period.

Consolidated Interest Expense shall mean, for any period, total cash interest
expense (including the interest component of capitalized leases) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments received or paid by
the Borrower or its Subsidiaries under interest rate protection agreements, the
effect of which is required to be reflected in the Borrower’s income statement
under “Interest Expense”.

Consolidated Leverage Ratio shall mean, for any date of determination, the ratio
of Consolidated Total Indebtedness as of such date to Consolidated EBITDA for
the most recent period of four (4) fiscal quarters then ended.

Consolidated Total Assets shall mean the total assets of the Borrower and its
Subsidiaries, as determined and consolidated in accordance with GAAP, as shown
on the most recent balance sheet of the Borrower delivered pursuant to
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [Annual
Financial Statements]; provided that for purposes of determining compliance of a
transaction with any restriction set forth in Section 8.2 [Negative Covenants]
that is based on a specified percentage of Consolidated Total Assets, compliance
of such transaction with the applicable restriction shall be determined solely
with reference to Consolidated Total Assets as determined in this definition as
of the date of such transaction.

Consolidated Total Indebtedness shall mean, for any date of determination, the
consolidated Indebtedness as of such day; provided, however that Consolidated
Total Indebtedness shall exclude net obligations under a Hedge Agreement
(inclusive of any mark to market adjustment not requiring any actual cash
payment or settlement).

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of collateral (if any), and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Continuing Directors shall mean the directors of the Borrower on the Closing
Date and each other director, if, in each case, such other director’s nomination
for election to the board of directors of the Borrower is recommended by at
least a majority of the then Continuing Directors.

Current Casualty Event shall have the meaning specified in Section 5.7.3
[Insurance Proceeds].

 

6



--------------------------------------------------------------------------------

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

Debtor Relief Laws shall mean the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event or (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.

As used in this definition and in Section 2.11 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

7



--------------------------------------------------------------------------------

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Domestic Subsidiary shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

Eastern Time shall mean standard time in the fifth time zone west of Greenwich,
reckoned at the 75th meridian, used in the eastern United States.

Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

8



--------------------------------------------------------------------------------

ERISA Event shall mean (a) with respect to any Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account any
applicable waiver) there is a duty to give notice to the PBGC; (b) a withdrawal
by any member of the ERISA Group from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that causes any member
of the ERISA Group to be treated as such a substantial employer under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any member of
the ERISA Group from a Multiemployer Plan resulting in an assessment of
withdrawal liability to any member of the ERISA Group, notification that a
Multiemployer Plan to which any member of the ERISA Group contributes is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA), or occurrence of an event
described in Section 4041A(a) of ERISA that results in the termination of a
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Pension
Plan in a distress termination described in Section 4041(c) of ERISA, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the determination by the required
certification of the responsible actuary that any Pension Plan or Multiemployer
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (g) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any member of the ERISA Group; or (h) the imposition of a lien under
Section 430(k) of the Code or Section 303(k) of ERISA with respect to any
Pension Plan.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Exchange Act shall have the meaning assigned to that term in the definition of
Change of Control.

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, and (b) if there is more than one Loan Party
executing this Agreement or the other Loan Documents and a Swap Obligation would
be an Excluded Hedge Liability with respect to one or more of such Persons, but
not all of them, the definition of Excluded Hedge Liability or Liabilities with
respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.

 

9



--------------------------------------------------------------------------------

Excluded Subsidiaries shall mean (i) Immaterial Subsidiaries, (ii) any Foreign
Subsidiary of the Borrower, (iii) any direct or indirect Subsidiary of a Foreign
Subsidiary, if such Foreign Subsidiary is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Code (a, “CFC”) and (iv) any direct
or indirect Subsidiary that is treated as a disregarded entity or as a
partnership for United States Federal income tax purposes and substantially all
of whose assets consist directly or indirectly of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries that are CFCs. The Excluded
Subsidiaries are not required to join this Agreement as Guarantors.

Excluded Taxes shall mean any, (i) Taxes imposed on or measured by net income or
net profits (however denominated), franchise (and similar) Taxes, any net-worth
(and similar) Taxes (in lieu of net income Taxes) and branch profits Taxes, in
each case, (a) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (b) that are Other Connection Taxes, (ii) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
any Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6.2 [Replacement of a Lender]) or
(b) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.9.7 [Status of Lenders], amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 5.9.7 [Status of Lenders], (iv) any U.S. federal withholding Taxes
imposed under FATCA , and (v) any U.S. federal backup withholding Taxes imposed
under Section 3406 of the Code.

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Letters of Credit shall mean the letters of credit set forth on
Schedule 1.1(E).

Existing Term Loan shall have the meaning assigned to that term in Section 2.10
[Additional Commitment].

 

10



--------------------------------------------------------------------------------

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
September 27, 2018.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to any of the foregoing (including any intergovernmental agreements).

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

Financial Service Product shall mean agreements or other arrangements to provide
any of the following products or services to any of the Loan Parties and their
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions or (f) cash management,
including controlled disbursement, accounts or services.

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

 

11



--------------------------------------------------------------------------------

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Subsidiary shall mean any direct or indirect Subsidiary which is not a
Domestic Subsidiary.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each Person which joins this Agreement as a Guarantor after
the date hereof, provided, in no event shall a Guarantor be an Excluded
Subsidiary.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in form and substance reasonably satisfactory to the Administrative
Agent.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean a Continuing Agreement of Guaranty and Suretyship
in form and substance reasonably satisfactory to the Administrative Agent
executed and delivered by each of the Guarantors to the Administrative Agent for
the benefit of the Lenders.

Hedge Agreements shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, collar, cap, swap, adjustable strike cap,
adjustable strike corridor agreements or similar hedging agreements entered into
by the Loan Parties or their Subsidiaries in the ordinary course of business and
not for speculative purposes.

Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

 

12



--------------------------------------------------------------------------------

Immaterial Subsidiaries shall mean (i) Subsidiaries listed on Schedule 1.1(S)
and (ii) any Subsidiary that does not, as of the last day of the most recently
completed fiscal quarter of the Borrower, (A) have assets with a value in excess
of 5.0% of the Consolidated Total Assets of the Borrower and its Subsidiaries;
provided that if the aggregate assets then owned by all Subsidiaries of the
Borrower that would otherwise constitute Immaterial Subsidiaries shall have a
value in excess of 10.0% of the Consolidated Total Assets of the Borrower and
its Subsidiaries as of the last day of such fiscal quarter, the Borrower shall
redesignate one or more of such Subsidiaries to not be Immaterial Subsidiaries
within ten (10) Business Days after delivery of the Compliance Certificate for
such fiscal quarter such that only those such Subsidiaries as shall then have
aggregate assets of less than 10.0% of the Consolidated Total Assets of the
Borrower and its Subsidiaries shall constitute Immaterial Subsidiaries, or
(B) represent more than 5.0% of the Consolidated EBITDA of the Borrower and its
Subsidiaries; provided that if the aggregate amount of Consolidated EBITDA
represented by all Subsidiaries of the Borrower that would otherwise constitute
Immaterial Subsidiaries shall have a value in excess of 10.0% of Consolidated
EBITDA of the Borrower and its Subsidiaries as of the last day of such fiscal
quarter, the Borrower shall redesignate one or more of such Subsidiaries to not
be Immaterial Subsidiaries within ten (10) Business Days after delivery of the
Compliance Certificate for such fiscal quarter such that only those such
Subsidiaries as shall represent aggregate Consolidated EBITDA of less than 10.0%
of the Consolidated EBITDA of the Borrower and its Subsidiaries shall constitute
Immaterial Subsidiaries.

Incremental Facility Amendment shall have the meaning assigned to that term in
Section 2.10 [Additional Commitment].

Incremental Facility Closing Date shall have the meaning assigned to that term
in Section 2.10 [Additional Commitment].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit or Hedge Agreement: (A) in the case of a Hedge Agreement that
has been closed out, in an amount equal to the termination value thereof and
(B) in the case of a Hedge Agreement that has not been closed out, in an amount
equal to the mark to market value thereof determined on the basis of readily
available quotations provided by any recognized dealer in such Hedge Agreements,
(iv) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including to the extent not more
than thirty (30) days past due (x) trade payables and accrued expenses incurred
in the ordinary course of business which are not represented by a promissory
note or other evidence of indebtedness and (y) earn-out obligations and purchase
price adjustments), or (v) any Guaranty of Indebtedness for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

 

13



--------------------------------------------------------------------------------

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Loan Parties].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
LIBOR Rate Option. Subject to the last sentence of this definition, such period
shall be one, two, three or six Months. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the LIBOR Rate Option if the Borrower is renewing or
converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date or the Maturity Date, as applicable.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

14



--------------------------------------------------------------------------------

Investment shall mean, as to any Person, any direct or indirect acquisition or
investment, loan or capital contribution by such Person, whether by means of
(a) the purchase or other acquisition of Capital Stock of another Person, (b) a
loan, advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment less an amount equal to the aggregate repayments, interest, returns,
profits, distributions, proceeds, fees and similar amounts actually received in
cash or Permitted Investments (or actually converted into cash or Permitted
Investments) by the Borrower or any of its Subsidiaries with respect to such
Investment; provided that such amount shall not exceed the original amount of
such Investment.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, Comerica Bank, in its individual capacity solely as issuer
of the Existing Letters of Credit hereunder (including any extensions thereof
and any Letters of Credit which replace the Existing Letters of Credit) and any
other Lender that Borrower, Administrative Agent and such other Lender may agree
may from time to time issue Letters of Credit hereunder; provided, however that
if the Issuing Lender cannot issue a Letter of Credit due to a circumstance
described in Section 2.9.1.2, the consent of the Administrative Agent shall not
be required pursuant to this definition.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement by agreement, consent
or otherwise with any Official Body, foreign or domestic.

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate at the time such Foreign Currency
Hedge is entered into and that: (a) is documented in a standard International
Swaps and Derivatives Association Master Agreement or another reasonable and
customary manner, (b) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner,
(c) is entered into for hedging (rather than speculative) purposes, and (d) such
Lender or such Affiliate promptly notifies the Administrative Agent of the same.
The liabilities owing to the provider of any Lender Provided Foreign Currency
Hedge (the “Foreign Currency Hedge Liabilities”) by any Loan Party that is party
to such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations” of such Person and of
each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person.

 

15



--------------------------------------------------------------------------------

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate at the time such Interest Rate Hedge is
entered into and that: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement, or another reasonable and customary
manner, (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner, (c) is
entered into for hedging (rather than speculative) purposes, and (d) such Lender
or such Affiliate promptly notifies the Administrative Agent of the same. The
liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the “Interest Rate Hedge Liabilities”) by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and otherwise
treated as Obligations for purposes of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate amount of Reimbursement
Obligations and Letter of Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

 

16



--------------------------------------------------------------------------------

LIBOR Rate shall mean the following: with respect to the Loans comprising any
Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying rates at which
US dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Rate Reserve Percentage. The LIBOR Rate may also be expressed by the
following formula:

 

         London interbank offered rate quoted by Bloomberg or   LIBOR   
appropriate successor as shown on Bloomberg Page BBAM1   Rate =    1.00 – LIBOR
Rate Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Rate Reserve Percentage as of such effective date. The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii) [LIBOR
Rate Option].

LIBOR Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Notes, and any other instruments, certificates or
documents delivered in connection herewith or therewith.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans and the Term Loans or any Revolving Credit Loan, Swing
Loan or the Term Loan.

 

17



--------------------------------------------------------------------------------

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition or results of
operations of the Borrower and its Subsidiaries taken as a whole, (c) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay or perform any of
the Obligations, or (d) impairs materially or could reasonably be expected to
impair materially the ability of the Administrative Agent or the Lenders, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

Maturity Date shall mean, with respect to the Term Loan, September 27, 2018.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any member of the ERISA Group is then making or accruing an obligation to
make contributions or, within the preceding five plan years, has made or had an
obligation to make such contributions.

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in
the form of Exhibit 1.1(N)(2) evidencing the Swing Loan, and in the form of
Exhibit 1.1(N)(3) evidencing the Term Loans.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other Persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, or (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

 

18



--------------------------------------------------------------------------------

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction (other than a sale or assignment of an interest in any Loan or Loan
Document) pursuant to, or enforced any Loan Document.

Other Lender Provided Financial Service Product shall mean any Financial Service
Product provided by any Lender or Affiliate of a Lender.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under or from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 5.6.2
[Replacement of a Lender]), grant of a participation or transfer or assignment
to or designation of a new applicable lending office or other office for
receiving payments under any Loan Document or other voluntary transfer and
except, for the avoidance of doubt, any Excluded Taxes.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Payment Date shall mean the last Business Day of each December, March, June and
September after the date hereof commencing on December 31, 2013 and on the
Expiration Date or the Maturity Date, as applicable, or upon acceleration of the
Notes.

Payment In Full and Paid in Full shall mean the payment in full in cash of the
Loans and other Obligations hereunder (other than contingent obligations as to
which no claim has been asserted and Obligations under Lender Provided Interest
Rate Hedges, Lender Provided Foreign Currency Hedges and Other Lender Provided
Financial Services Products), termination of the Commitments and expiration or
termination of all Letters of Credit (unless the Letter of Credit Obligations
related thereto have been cash collateralized or back-stopped by a letter of
credit reasonably satisfactory to the Administrative Agent and the applicable
Issuing Lender).

 

19



--------------------------------------------------------------------------------

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and Section 302 of ERISA
and that is sponsored, maintained, contributed to, or required to be contributed
to, by any member of the ERISA Group.

Permitted Acquisition shall have the meaning assigned to such term in
Section 8.2.4 [Loans and Investments].

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twenty-four (24) months or less from
the date of acquisition;

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;

(iv) money market or mutual funds whose investments are limited to those types
of investments described in clauses (i), (ii) or (iii) above;

(v) long term investments consisting of investments described in the Borrower’s
written investment policy; and

(vi) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

20



--------------------------------------------------------------------------------

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges, and Other Lender Provided Financial Services Products);

(vii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

(viii) Purchase Money Security Interests and capitalized leases; provided that
(i) the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests and capitalized leases shall not exceed $20,000,000 in
the aggregate at any time outstanding (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and (ii) such Liens shall be limited to the assets acquired
with such purchase money financing or leased pursuant to such capital lease;

(ix) Liens in favor of deposit banks arising as a matter of Law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry or
arising pursuant to the financial institution’s general terms and conditions;

(x) Liens in an aggregate amount outstanding at any time not to exceed the
greater of $30,000,000 and 2% of Consolidated Total Assets;

(xi) Liens on any asset at the time the Borrower or any of its Subsidiaries
acquired such asset and Liens on the assets of a Person existing at the time
such Person was acquired by the Borrower or any of its Subsidiaries, including
any acquisition by means of a merger, amalgamation or consolidation with or into
the Borrower or any of its Subsidiaries; subject to the condition that (a) any
such Lien may not extend to any other asset of the Borrower or any of its
Subsidiaries; and (b) any such Lien shall not have been created in contemplation
of or in connection with the transaction or series of transactions pursuant to
which such asset or Person was acquired by the Borrower or any of its
Subsidiaries;

(xii) Liens granted to equipment manufacturers in the ordinary course of
business on equipment; and

 

21



--------------------------------------------------------------------------------

(xiii) The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:

(1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.10
[Final Judgments or Orders].

Permitted Refinancing shall mean, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms acceptable to the Administrative Agent, but in no
event less favorable to the Lenders than those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, and (d) such modification, refinancing, refunding, renewal or
extension is incurred solely by the Person who is the obligor of the
Indebtedness being modified, refinanced, refunded, renewed or extended.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

22



--------------------------------------------------------------------------------

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean:

(i) with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations and
Swing Loans, and receive payments, interest, and fees related thereto, the
proportion that such Lender’s Revolving Credit Commitment bears to the Revolving
Credit Commitments of all of the Lenders, provided however that if the Revolving
Credit Commitments have terminated or expired, the Ratable Shares for purposes
of this clause shall be determined based upon the Revolving Credit Commitments
most recently in effect, giving effect to any assignments.

(ii) with respect to a Lender’s obligation to make Term Loans and receive
payments, interest, and fees related thereto, the proportion that such Lender’s
Term Loans bears to the Term Loans of all of the Lenders.

 

23



--------------------------------------------------------------------------------

(iii) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment
plus Term Loan, by (ii) the sum of the aggregate amount of the Revolving Credit
Commitments plus Term Loans of all Lenders; provided however that if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments and provided further in the case of
Section 2.11 [Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable
Share” shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of (a) the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender), and (b) the aggregate outstanding amount of
any Term Loans.

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

24



--------------------------------------------------------------------------------

Responsible Officer shall mean any Authorized Officer or any other senior
officer of a Loan Party, including the chief executive officer, president,
senior financial officer, vice president, treasurer, assistant treasurer,
comptroller or general counsel of any Loan Party.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the amount of the
outstanding Revolving Credit Loans, the outstanding Swing Loans, and the Letter
of Credit Obligations.

Sanctioned Country shall mean a country subject to a sanctions program
maintained by any Compliance Authority.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any order or directive of any
Compliance Authority or otherwise subject to, or specifically designated under,
any sanctions program maintained by any Compliance Authority.

Seller shall mean Johnson Controls, Inc., a Wisconsin corporation.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Shares shall have the meaning assigned to that term in Section 6.1.2
[Capitalization and Ownership].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

25



--------------------------------------------------------------------------------

Specified Representations shall mean the representations and warranties set
forth in Sections 6.1.1(i) (with respect to organizational existence only) and
(iv), 6.1.4 [Validity and Binding Effect], 6.1.8 [Margin Stock], 6.1.15
[Solvency] and Section 6.1.16 [Anti-Terrorism Laws].

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.7(i) [Historical
Statements].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors, managers or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.3
[Subsidiaries].

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge or a Lender Provided Foreign Currency Hedge.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $20,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

 

26



--------------------------------------------------------------------------------

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
similar charges in the nature of a tax imposed by any Official Body, including
any interest, additions to tax or penalties applicable thereto.

Term Loan shall have the meaning specified in Section 3.1 [Term Loan
Commitments]; Term Loans shall mean collectively all of the Term Loans.

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, (ix) the word “or” is not exclusive, and (x) unless otherwise
specified, all references herein to times of day shall constitute references to
Eastern Time.

 

27



--------------------------------------------------------------------------------

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.7(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in
Section 8.2 of this Agreement, any related definition and/or the definition of
the term Consolidated Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest, Letter of Credit Fee or Commitment Fee determinations
(or if the Administrative Agent notifies the Borrower in writing that the
Required Lenders wish to amend any financial covenant in Section 8.2, any
related definition and/or the definition of the term Consolidated Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
to eliminate the effect of any such change in GAAP), then the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratios or requirements to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, the Loan Parties’ compliance with such covenants and/or the
definition of the term Consolidated Leverage Ratio for purposes of interest,
Letter of Credit Fee and Commitment Fee determinations shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenants or
definitions are amended in a manner satisfactory to the Borrower and the
Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Administrative Agent.

 

28



--------------------------------------------------------------------------------

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the outstanding Swing Loans and
Letter of Credit Obligations, and (ii) the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments of the Lenders. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, PNC shall make
swing loans (the “Swing Loans”) to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $20,000,000, provided that
after giving effect to each such Loan, the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments of the Lenders. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Revolving Facility Usage with respect to the portion of
the Commitment Fee allocated to PNC shall include the full amount of the
outstanding Swing Loans, and with respect to the portion of the Commitment Fee
allocated by the Administrative Agent to all of the Lenders other than PNC, such
portion of the Commitment Fee shall be calculated (according to each such
Lender’s Ratable Share) as if the Revolving Facility Usage excludes the
outstanding Swing Loans); provided, further, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.

 

29



--------------------------------------------------------------------------------

2.4 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable.

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans or Term Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 10:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Loans; and (ii) the same Business Day of the proposed Borrowing
Date with respect to the making of a Revolving Credit Loan to which the Base
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone promptly confirmed in writing by letter, facsimile,
electronic mail or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (i) the proposed Borrowing Date; (ii) the aggregate amount of the
proposed Loans comprising each Borrowing Tranche, and, if applicable, the
Interest Period, which amounts shall be in (x) integral multiples of $500,000
and not less than $1,000,000 for each Borrowing Tranche under the LIBOR Rate
Option, and (y) integral multiples of $500,000 and not less than $1,000,000 for
each Borrowing Tranche under the Base Rate Option.

 

30



--------------------------------------------------------------------------------

2.5.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans by delivery to the Swing Loan Lender not later than 12:00 noon
on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
promptly confirmed in writing by letter, facsimile, electronic mail or telex
(each, a “Swing Loan Request”), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be not less than
$100,000.

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds, the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

2.6.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

2.6.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2, [Swing
Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.

2.6.4 Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

2.6.6 Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Article 2.

 

32



--------------------------------------------------------------------------------

2.7 Notes. At the request of any Lender, the Obligation of the Borrower to repay
the aggregate unpaid principal amount of the Revolving Credit Loans, Swing Loans
and Term Loans made to it by such Lender, together with interest thereon, shall
be evidenced by a revolving credit Note, a swing Note and a term Note, dated the
Closing Date payable to such Lender (or its registered assigns) in a face amount
equal to the Revolving Credit Commitment, Swing Loan Commitment or Term Loan
Commitment, as applicable, of such Lender.

2.8 Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing indebtedness for borrowed money; (ii) to make the Acquisition and to
make other Permitted Acquisitions; (iii) to fund ongoing working capital and
capital expenditures, and for general corporate purposes including the issuance
of Letters of Credit; and (iv) to pay fees and expenses in connection with this
Agreement and Permitted Acquisitions.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit. The Borrower or any other Loan Party may at
any time prior to the Expiration Date request the issuance of a standby letter
of credit (each a “Letter of Credit”) for its own account, the account of
another Loan Party or for its own account or the account of another Loan Party
for the benefit of one of its Subsidiaries or a Subsidiary of such Loan Party,
or the amendment or extension of an existing Letter of Credit, by delivering or
transmitting electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application for letter of credit, or request for such amendment or
extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. The Borrower or any other Loan Party shall authorize
and direct the Issuing Lender to name the Borrower or any other Loan Party as
the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof. All Existing Letters of Credit shall be deemed to be issued
hereunder and shall constitute Letters of Credit subject to the terms hereof.

 

33



--------------------------------------------------------------------------------

2.9.1.1 Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than one Business Day prior to the Expiration Date and provided
further that in no event shall (i) the Letter of Credit Obligations exceed, at
any one time, $20,000,000 (the “Letter of Credit Sublimit”) or (ii) the
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

2.9.1.2 Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

2.9.2 Letter of Credit Fees. Subject to Section 2.11(iii), the Borrower shall
pay (i) to the Administrative Agent for the ratable account of the Lenders a fee
(the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
on the daily amount available to be drawn under each Letter of Credit, and
(ii) to the Issuing Lender for its own account a fronting fee equal to
0.125% per annum on the daily amount available to be drawn under each Letter of
Credit. All Letter of Credit Fees and fronting fees shall be computed on the
basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

2.9.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.

 

34



--------------------------------------------------------------------------------

2.9.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on or prior to the first
Business Day following each date that an amount is paid by the Issuing Lender
under any Letter of Credit (each such date, a “Drawing Date”) by paying to the
Administrative Agent for the account of the Issuing Lender an amount equal to
the amount so paid by the Issuing Lender. In the event the Borrower fails to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the first
Business Day following the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the first Business Day following the Drawing Date under such
Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements.
Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.9.3.1 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount.
If any Lender so notified fails to make available to the Administrative Agent
for the account of the Issuing Lender the amount of such Lender’s Ratable Share
of such amount by no later than 2:00 p.m. on the first Business Day following
the Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the first Business Day following the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the first
Business Day after the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Revolving Credit Loans under the Base Rate Option on and
after the fourth day following the first Business Day after the Drawing Date.
The Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2 (provided, that any Lender’s obligation under this
Section 2.9.3.2 shall not commence until it receives notice from the
Administrative Agent in accordance with Section 2.9.3.1).

 

35



--------------------------------------------------------------------------------

2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Lender a borrowing (each a “Letter
of Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.9.3[Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a “Participation Advance”) from such
Lender in satisfaction of its participation obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

2.9.5 Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

36



--------------------------------------------------------------------------------

2.9.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

37



--------------------------------------------------------------------------------

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel) which the Issuing Lender
or any of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of the
gross negligence or willful misconduct of the Issuing Lender as determined by a
final non-appealable judgment of a court of competent jurisdiction. This
Section 2.9.8 [Indemnity] shall not apply to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

38



--------------------------------------------------------------------------------

2.9.9 Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

39



--------------------------------------------------------------------------------

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10 Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.9.11 Letters of Credit Issued for other Loan Parties. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Loan Party other than the Borrower
or any Subsidiary of the Borrower, the Borrower shall be obligated to reimburse
the Issuing Lender hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of other Loan Parties and Subsidiaries of the Borrower inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such other Loan Parties and such
other Subsidiaries.

 

40



--------------------------------------------------------------------------------

2.10 Additional Commitment.

(i) Subject to the terms and conditions set forth herein, the Borrower may at
any time or from time to time during the term of this Agreement, request to add
one or more additional term loan commitments (each, an “Additional Term Loan
Commitment”) and/or one or more additional revolving credit commitments (each,
an “Additional Revolving Credit Commitment”, and collectively with the
Additional Term Loan Commitment, the “Additional Commitment”) provided that
(a) immediately prior to and after giving effect to such Additional Commitment
(and the making of any loans pursuant thereto), (i) no Event of Default or
Potential Default has occurred or is continuing or shall result therefrom and
(ii) the Loan Parties shall be in pro forma compliance (including giving pro
forma effect to such Additional Commitment and the making of any loans pursuant
thereto) with the covenant contained in Section 8.2.14 [Maximum Consolidated
Leverage Ratio], (b) the Borrower shall deliver to the Administrative Agent
prior to the closing of such Additional Commitment a Compliance Certificate as
of the date of the closing of such Additional Commitment, such Compliance
Certificate to give effect to such Additional Commitment to be obtained pursuant
to this Section 2.10, (c) any Additional Term Loan Commitment and Additional
Revolving Credit Commitment shall rank pari passu in right of payment and right
of security in respect of the collateral (if any) with the Term Loans and the
Revolving Credit Loans, (d) the Additional Term Loan Commitments and the
Additional Revolving Credit Commitments shall be in a minimum amount of
$25,000,000 and shall not exceed in the aggregate for all Additional Term Loan
Commitments and Additional Revolving Credit Commitments $75,000,000 and
(e) other than amortization or maturity date, the loans to be made pursuant to
the Additional Term Loan Commitment shall have the same terms as the Term Loan
(the “Existing Term Loan”) existing immediately prior to the effectiveness of
such Additional Term Loan Commitment (except as otherwise agreed by the
Administrative Agent and any existing Lenders agreeing to provide, and
additional lending institutions agreeing to provide, a commitment in respect of
such Additional Term Loan Commitment, provided that any such agreement shall
affect solely the terms of such Additional Term Loan Commitment and not any
other Loan or Commitments (or any other Lender) unless this Agreement has been
amended in accordance with Section 11.1 [Modifications, Amendments or Waivers]
without reference to this Section 2.10); provided that, without the prior
written consent of the Required Lenders, the Additional Term Loan Commitment
shall not have (a) a maturity date earlier than the Maturity Date or (b) a
weighted average life that is shorter than that of the then-remaining weighted
average life of the Existing Term Loans (as originally in effect prior to any
amortization or prepayments thereto). Any additional bank, financial
institution, existing Lender or other Person that elects to extend commitments
to provide the Additional Commitment shall be reasonably satisfactory to the
Borrower and, to the extent the Administrative Agent’s consent would be required
under Section 11.8 [Successors and Assigns] for an assignment of Term Loans or
Revolving Credit Commitments, as applicable, the Administrative Agent (any such
bank, financial institution, existing Lender or other Person is an “Additional
Lender”) and shall become a Lender under this Agreement pursuant to an amendment
(the “Incremental Facility Amendment”) to this Agreement, giving effect to the
modifications permitted by this Section 2.10, and, as appropriate, the other
Loan Documents, executed by the Loan Parties, each Additional Lender, if any,
and the Administrative Agent. Commitments in respect of the Additional
Commitment shall become Commitments under this Agreement after giving effect to
such Incremental Facility Amendment. Subject to the provisions of Section 11.1
[Modifications, Amendments and Waivers] requiring all Lender approval, the
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
reasonably necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.10, and shall be, to the extent not
consistent with the then-existing Loan Documents, reasonably satisfactory to the
Administrative Agent. The effectiveness of any Incremental Facility Amendment
shall be subject to the satisfaction on the date thereof (the “Incremental
Facility Closing Date”) of each of the applicable conditions (as reasonably
determined by the Administrative Agent) set forth in Sections 7.1.1(ii) and 7.2
[Conditions of Lending and Issuance of Letters of Credit] (it being understood
that all references to the Closing Date in such Section 7.1.1(ii) [Conditions of
Lending and Issuance of Letters of Credit] shall be deemed to refer to the
Incremental Facility Closing Date and (y) with respect to any Additional
Commitment to finance a Permitted Acquisition, the conditions set forth in
Sections 7.1.1(ii) and 7.2 [Conditions of Lending and Issuance of Letters of
Credit] may be waived by the Lenders holding a majority in principal amount of
the Additional Commitment without the consent of any other Lender, provided that
the accuracy of the Specified Representations may not be waived without the
consent of the Required Lenders), and except as otherwise specified in the
Incremental Facility Amendment, the Administrative Agent shall have received
legal opinions, board resolutions and other closing documents and certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Sections 7.1.1(ii) and 7.2 [Conditions of
Lending and Issuance of Letters of Credit]. The proceeds of the Additional
Commitment may be used in accordance with Section 2.8 [Use of Proceeds] but not
for any purpose otherwise prohibited hereunder. Notwithstanding anything to the
contrary in this Section 2.10, no existing Lender shall be obligated to provide
Additional Commitments.

 

41



--------------------------------------------------------------------------------

(ii) Treatment of Outstanding Revolving Credit Loans and Letters of Credit.

(a) Repayment of Outstanding Loans. On the effective date of each Additional
Revolving Credit Commitment, the Borrower shall either repay or be deemed to
have repaid all Revolving Credit Loans then outstanding (as required by the
Administrative Agent in its reasonable discretion) and borrowed new Revolving
Credit Loans with a Borrowing Date on such date so that each of the Lenders
shall participate in any Revolving Credit Loans made (or deemed made) on or
after such date in accordance with their respective Ratable Shares after giving
effect to the increase in Revolving Credit Commitments contemplated by this
Section 2.10.

(b) Outstanding Letters of Credit. On the effective date of each Additional
Revolving Credit Commitment, each existing Lender and any Additional Lender
(i) will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of such Letter of Credit and the
participation of each other Lender in such Letter of Credit shall be adjusted
accordingly and (ii) will acquire (and will pay to the Administrative Agent, for
the account of each Lender, in immediately available funds, an amount equal to)
its Ratable Share of all outstanding Participation Advances.

2.11 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

 

42



--------------------------------------------------------------------------------

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend, increase or extend any Letter of Credit, unless the Issuing Lender is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.11(iii), and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.11(iii)(a) (and such Defaulting Lender shall not participate
therein).

 

43



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will promptly so notify the parties hereto, and the Ratable
Share of the Swing Loans and Letter of Credit Obligations of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share. Thereafter, the applicable Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

3. TERM LOANS

3.1 Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a term loan (the “Term Loan”) to the Borrower on the
Closing Date in such principal amount as the Borrower shall request up to, but
not exceeding such Lender’s Term Loan Commitment.

3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.
The obligations of each Lender to make Term Loans to the Borrower shall be in
the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrower, but each Lender’s Term Loan to the
Borrower shall never exceed its Term Loan Commitment. The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. The Lenders shall have no obligation to make Term Loans
hereunder after the Closing Date. The Term Loan Commitments are not revolving
credit commitments, and the Borrower shall not have the right to borrow, repay
and reborrow under Section 3.1 [Term Loan Commitments]. The Term Loans shall be
paid in consecutive quarterly principal payment on the last Business Day of each
December, March, June and September with the first payment commencing on
December 31, 2013 as follows: (i) twenty consecutive quarterly installments of
$1,875,000 and (ii) a final installment of all remaining principal due and
payable on the Maturity Date.

4. INTEREST RATES

4.1 Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than eight (8) Borrowing Tranches
in the aggregate among all of the Loans and provided further that if an Event of
Default exists and is continuing, the Borrower may not request, convert to, or
renew the LIBOR Rate Option for any Loans. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender’s highest lawful
rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate.

 

44



--------------------------------------------------------------------------------

4.1.1 Interest Rate Options; Swing Line Interest Rate. The Borrower shall have
the right to select from the following Interest Rate Options applicable to the
Loans:

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) LIBOR Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate as determined for each
applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option shall
apply to the Swing Loans.

4.1.2 Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrower shall select, convert to or
renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent, upon written notice
to the Borrower:

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

 

45



--------------------------------------------------------------------------------

4.3.3 Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market, then the Administrative Agent shall have the rights specified
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

 

46



--------------------------------------------------------------------------------

4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, as applicable to Revolving Credit Loans or Term Loans
as the case may be commencing upon the last day of the existing Interest Period.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans or Term Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 11:00 a.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement.

 

47



--------------------------------------------------------------------------------

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8.1 [Increased Costs]) be payable ratably among
the Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

48



--------------------------------------------------------------------------------

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, Maturity Date,
upon acceleration or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8.1
[Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans or Term Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:

(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(ii) a statement indicating the application of the prepayment between the
Revolving Credit Loans, Term Loans and Swing Loans;

(iii) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

 

49



--------------------------------------------------------------------------------

(iv) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) (ii) $100,000 for any Swing Loan or (ii) $1,000,000 for any
Revolving Credit Loan or Term Loan (or any lesser amount which constitutes the
remaining amount of such Loan).

All prepayment notices shall be irrevocable, provided that any prepayment notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower if such condition is not
satisfied. The principal amount of the Loans for which a prepayment notice is
given, together with interest on such principal amount, shall be due and payable
on the date specified in such prepayment notice as the date on which the
proposed prepayment is to be made. All Term Loan prepayments permitted pursuant
to this Section 5.6.1 [Right to Prepay] shall be applied to the unpaid
installments of principal of the Term Loans in the manner which the Borrower
elects to have such prepayment applied to the remaining repayments thereof;
provided that in the event such notice fails to specify the manner in which the
respective prepayment of Term Loans shall be applied to repayments thereof, such
prepayment of Term Loans shall be applied on a pro rata basis. Except as
provided in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the
Borrower prepays a Loan but fails to specify the applicable Borrowing Tranche
which the Borrower is prepaying, the prepayment shall be applied (i) first to
Revolving Credit Loans and then to Term Loans; and (ii) after giving effect to
the allocations in clause (i) above and in the preceding sentence, first to
Loans to which the Base Rate Option applies, then to Loans to which the LIBOR
Rate Option applies. Any prepayment hereunder shall be subject to the Borrower’s
Obligation to indemnify the Lenders under Section 5.10 [Indemnity].

5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8.1 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8.1 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

 

50



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8.1 [Increased Costs], or the Borrower is or will
be required to pay any Indemnified Taxes or additional amounts to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8.1 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and out of pocket expenses incurred by any Lender in connection with any
such designation or assignment.

5.7 Mandatory Prepayments.

5.7.1 Sale of Assets. Within five (5) Business Days of any sale of assets
authorized by Section 8.2.6(ix) [Dispositions of Assets or Subsidiaries]
resulting in net after-tax proceeds (and net of transaction costs and expenses)
in the aggregate for such asset sale and all asset sales authorized by
Section 8.2.6(ix) [Disposition of Assets or Subsidiaries] prior to such asset
sale in excess of ten percent (10%) of Consolidated Total Assets, then the
Borrower shall either, (x) so long as no Event of Default has occurred and is
continuing, reinvest the net after-tax proceeds (and net of transaction costs
and expenses) in assets used or useful to the business of the Borrower or its
Subsidiaries within 365 days after the receipt of such proceeds, or (y) make a
mandatory prepayment of principal on the Loans equal to such net proceeds of
such sale (as estimated in good faith by the Borrower and taking into account
Taxes that reasonably would be expected to be imposed on the actual or deemed
distribution or repatriation of such proceeds), together with accrued interest
on such principal amount. All prepayments pursuant to this Section 5.7.1 shall
be applied to payment of the principal amount of the Term Loans by application
to the unpaid installments of principal on a pro rata basis and then to the
Revolving Credit Loans (without any reduction in the Revolving Credit
Commitment).

 

51



--------------------------------------------------------------------------------

5.7.2 Issuance of Indebtedness. Within five (5) Business Days of any issuance of
Indebtedness (other than Indebtedness permitted under Section 8.2.1
[Indebtedness]), the Borrower shall make a mandatory prepayment of principal on
the Loans equal to the after-tax proceeds of such issuance or sale, net of
transaction costs and expenses (as estimated in good faith by the Borrower),
together with accrued interest on such principal amount. All prepayments
pursuant to this Section 5.7.2 shall be applied to payment of the principal
amount of the Term Loans by application to the unpaid installments of principal
on a pro rata basis and then to the Revolving Credit Loans (without any
reduction in the Revolving Credit Commitment).

5.7.3 Insurance Proceeds. In the event that the net cash proceeds of any
Casualty Event affecting any property of any Loan Party or any of its
Subsidiaries (herein, the “Current Casualty Event”), and of all prior Casualty
Events as to which a prepayment has not yet been made under this paragraph,
shall exceed ten percent (10%) of Consolidated Total Assets then, on or before
the date 365 days after the receipt by such Loan Party or Subsidiary of the
proceeds of any insurance, condemnation award or other compensation in respect
of the Current Casualty Event (or upon such earlier date as such Loan Party or
such Subsidiary shall have determined not to repair or replace the property
affected by the Current Casualty Event), the Borrower shall either, (x) so long
as no Event of Default has occurred and is continuing, reinvest such net cash
proceeds of such Casualty Event in operating assets of any Loan Party or any of
its Subsidiaries within such period of 365 days, or (y) prepay the Loans in an
aggregate amount equal to 100% of such net cash proceeds of the Current Casualty
Event. All prepayments pursuant to this Section 5.7.3 shall be applied to
payment of the principal amount of the Term Loans by application to the unpaid
installments of principal on a pro rata basis and then to the Revolving Credit
Loans (without any reduction in the Revolving Credit Commitment).

5.7.4 Application Among Interest Rate Options. All prepayments required pursuant
to this Section 5.7 shall first be applied among the Interest Rate Options to
the principal amount of the Loans subject to the Base Rate Option then to Loans
subject to a LIBOR Rate Option. In accordance with Section 5.10 [Indemnity], the
Borrower shall indemnify the Lenders for any loss or expense, excluding loss of
anticipated profits, incurred with respect to any such prepayments applied to
the Loans subject to a LIBOR Rate Option on any day other than the last day of
the applicable Interest Period.

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes or
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

52



--------------------------------------------------------------------------------

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Lender or its holding company, as the case may be, as specified in
Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

5.8.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to Sections 5.8 and/or 5.9 shall
not constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that a Loan Party shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions or Indemnified Tax suffered more than six
(6) months prior to the date that such Lender or the Issuing Lender, as the case
may be, notifies the Borrower in writing of the Change in Law giving rise to
such increased costs or reductions or the imposition of such Indemnified Tax and
of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six (6) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

53



--------------------------------------------------------------------------------

5.9 Taxes.

5.9.1 Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law any Other
Taxes imposed on the Borrower, and/or shall timely pay or reimburse the
applicable Recipient, as the case may be for the payment of, any Other Taxes
paid or payable by such Recipient upon written demand therefor (accompanied by a
certificate complying with the requirements set forth in Section 5.9.4 and the
original or a certified copy of a receipt issued by an Official Body evidencing
such payment, or other evidence of such payment reasonably satisfactory to the
applicable Loan Party).

5.9.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate setting forth in reasonable detail a description of
such Indemnified Taxes and the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

 

54



--------------------------------------------------------------------------------

5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of any of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party or by the Administrative Agent to an Official Body pursuant to
this Section 5.9 [Taxes], such Loan Party or the Administrative Agent shall
deliver to the Administrative Agent (or a Loan Party, upon request, as the case
may be), the original or a certified copy of a receipt issued by such Official
Body evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent or the Loan Party, as the case may be.

5.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below, including any
successor forms) shall not be required by a Lender if in such Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender, provided that this
sentence shall not apply to documentation described in Section 5.9.7(ii)(C)
below if such documentation is in substance essentially equivalent to, and not
materially more onerous to provide, than the documentation set forth in
Section 5.9.7(ii)(A), (ii)(B) or (ii)(D).

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

55



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person and the Administrative Agent shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender or Administrative Agent becomes a Lender or Administrative Agent, as
the case may be under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Person is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7 (A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7
(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

 

56



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting, registration or other requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include all amendments made to FATCA after the date of this Agreement.

Each Lender (and the Administrative Agent, as applicable) agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made or additional amount paid
under this Section 5.9 [Taxes] with respect to the Taxes giving rise to such
refund, including any Taxes withheld and paid over to the relevant Official Body
in respect of such payments), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Official Body with respect to such refund). Such
indemnifying party, upon the request of such indemnified party incurred in
connection with obtaining such refund, shall repay to such indemnified party the
amount paid over pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body (but only to the extent of such amount that was paid over
pursuant to the first sentence of this Section 5.9.8 [Treatment of Certain
Refunds]). Notwithstanding anything to the contrary in this Section 5.9.8
[Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 5.9.8 [Treatment of Certain Refunds] the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

57



--------------------------------------------------------------------------------

5.9.9 Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8.1 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained, but excluding any loss of anticipated profits)
which such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

 

58



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to be so would not constitute a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing.

6.1.2 Capitalization and Ownership. All of the authorized capital stock of the
Borrower, and the shares (referred to herein as “Shares”) of the Borrower that
are issued and outstanding have been validly issued and are fully paid and
nonassessable.

6.1.3 Subsidiaries. Schedule 6.1.3 states as of the Closing Date (i) the name of
each of the Borrower’s Subsidiaries, its jurisdiction of organization and the
amount, percentage and type of equity interests in such Subsidiary (the
“Subsidiary Equity Interests”), and (ii) any options, warrants or other rights
outstanding to purchase any such equity interests referred to in clause (i). The
Borrower and each Subsidiary of the Borrower has good and marketable title to
all of the Subsidiary Equity Interests it purports to own, free and clear in
each case of any Lien (other than Permitted Liens) and all such Subsidiary
Equity Interests have been validly issued, fully paid and nonassessable. None of
the Loan Parties or Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940.

 

59



--------------------------------------------------------------------------------

6.1.4 Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by Debtor Relief Laws.

6.1.5 No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents), except, in the case of subclause (ii), any breach that would not
result in a Material Adverse Change. There is no default under such material
agreement (referred to above) and none of the Loan Parties or their Subsidiaries
is bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which could result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except for
consents, approvals, exemptions, orders, authorizations, registrations or
filings that have already been made or obtained.

6.1.6 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate would result in any
Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which would result in any Material Adverse Change.

6.1.7 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the three (3) fiscal years ended December 31, 2012. In
addition, the Borrower has delivered to the Administrative Agent copies of its
unaudited consolidated interim financial statements for the fiscal quarter ended
June 30, 2013 (all such annual and interim statements being collectively
referred to as the “Statements”). The Statements were compiled from the books
and records maintained by the Borrower’s management and fairly represent, in all
material respects, the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments and the absence of footnotes.

 

60



--------------------------------------------------------------------------------

(ii) Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of the Borrower or any Subsidiary of the Borrower
which may cause a Material Adverse Change. Since December 31, 2012, no Material
Adverse Change has occurred.

6.1.8 Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System.

6.1.9 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. Other than as
disclosed in filings made by the Borrower with the Securities and Exchange
Commission, there is no fact known to any Loan Party which could result in a
Material Adverse Change.

6.1.10 Taxes. Except as would not result in a Material Adverse Change, all
federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

6.1.11 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, except as would not result in a Material
Adverse Change.

 

61



--------------------------------------------------------------------------------

6.1.12 Insurance. The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

6.1.13 Benefit Arrangement, Pension Plan and Multiemployer Plan Compliance.
Except as would not result in a Material Adverse Change:

(i) Borrower and each member of the ERISA Group are in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws with
respect to all Benefit Arrangements, Pension Plans and Multiemployer Plans. Each
Benefit Arrangement, Pension Plan and Multiemployer Plan that is intended to
qualify under Section 401(a) of the Code has received from the IRS a favorable
determination (or an opinion letter has been issued by the IRS to the prototype
plan’s sponsor), which has not by its terms expired, that such Benefit
Arrangement, Pension Plan or Multiemployer Plan is so qualified, or such Benefit
Arrangement, Pension Plan or Multiemployer Plan is entitled to rely on an IRS
advisory or opinion letter with respect to an IRS-approved master and prototype
or volume submitter plan, or a timely application for such a determination or
opinion letter is currently being processed by the IRS with respect thereto; and
the trusts related thereto have been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Code; and, to the knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification and exemption. Borrower and each member of the ERISA Group have
made all required contributions to each Pension Plan subject to Sections 412 or
430 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan. With respect to each Pension Plan and
Multiemployer Plan, Borrower and each member of the ERISA Group have fulfilled
its obligations under the minimum funding standards under the Code and ERISA and
have made when due (including applicable extensions) any and all payments
required to be made under any agreement relating to a Multiemployer Plan or any
law pertaining thereto.

(ii) For each Benefit Arrangement, Pension Plan and Multiemployer Plan, as
applicable: (a) No ERISA Event has occurred or is reasonably expected to occur;
(b) to the knowledge of the Borrower, no Prohibited Transaction (as defined
under Section 4975 of the Code and Section 406 of ERISA) has occurred with
respect to any such Benefit Arrangement, Pension Plan or Multiemployer Plan;
(c) no Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (d) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (e) neither
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (f) neither
Borrower nor any member of the ERISA Group has received notice pursuant to
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; and (g) neither Borrower nor any member of the ERISA
Group has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

62



--------------------------------------------------------------------------------

(iii) To the knowledge of Borrower there are no actual claims, or claims
threatened in writing, actions or lawsuits, or action by any Official Body,
against or with respect to any Benefit Arrangement, Pension Plan or
Multiemployer Plan.

6.1.14 Environmental Matters. Each Loan Party is and, to the knowledge of each
respective Loan Party, each of its Subsidiaries is and has been in compliance
with applicable Environmental Laws except as would not in the aggregate result
in a Material Adverse Change.

6.1.15 Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

6.1.16 Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party
acting at the direction of such Covered Entity, (a) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

6.1.17 Senior Debt Status. The Obligations of each Loan Party under this
Agreement, the Notes, the Guaranty Agreement and each of the other Loan
Documents to which it is a party do rank and will rank at least pari passu in
priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens. There
is no Lien upon or with respect to any of the properties or income of any Loan
Party or Subsidiary of any Loan Party which secures indebtedness or other
obligations of any Person except for Permitted Liens.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date or such later date as the Administrative
Agent may determine in its sole discretion, the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

(i) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (v) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects, (w) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (x) no Event of Default or Potential Default
exists, (y) no Acquired Business Material Adverse Effect has occurred since
December 31, 2012, and (z) no Material Adverse Change has occurred since
December 31, 2012;

 

63



--------------------------------------------------------------------------------

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized and in each jurisdiction where the failure to be qualified to do
business would result in a Material Adverse Change;

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv) A written opinion of counsel for the Loan Parties;

(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured special
endorsements attached thereto in form and substance reasonably satisfactory to
the Administrative Agent and its counsel naming the Administrative Agent as
additional insured;

(vi) A duly completed Compliance Certificate as of the Closing Date, setting
forth pro-forma compliance of the Borrower and its Subsidiaries on a
consolidated basis, after giving effect to the Acquisition and Loans made on the
Closing Date (the “Closing Date Compliance Certificate”);

(vii) Evidence of all regulatory approvals, licenses and material consents
required to effectuate the transactions contemplated hereby and contemplated by
the Acquisition Documents and there shall be an absence of any legal or
regulatory prohibitions or restrictions in connection with the same;

(viii) A Lien search in acceptable scope and with reasonably acceptable results;

(ix) Pro forma projections for the fiscal years 2013 through 2017, including
assumptions used in preparing the forecast financial statements;

(x) Evidence of no environmental liabilities of the Borrower and its
Subsidiaries that would result in a Material Adverse Change;

 

64



--------------------------------------------------------------------------------

(xi) Evidence of no material litigation of the Borrower and its Subsidiaries
that would result in a Material Adverse Change;

(xii) Certified copy of the Acquisition Documents which shall provide for an
aggregate purchase price not to exceed $750,000,000; provided that the
Acquisition Agreement shall be consistent with the Acquisition Agreement
originally provided to the Administrative Agent without any amendment or waiver
thereto materially adverse to the Lenders, unless consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed);

(xiii) Third-party due diligence as it relates to the Acquisition, including a
Quality of Earnings Report with respect to the Acquisition;

(xiv) Evidence that the Acquisition is not in connection with a “hostile
takeover” or proxy fight or similar transaction;

(xv) Receipt of financial information from the Seller for the last three fiscal
years of the Seller;

(xvi) Consummation of the Acquisition on terms and conditions as set forth in
the Acquisition Documents; and

(xvii) All information for the Loan Parties required under applicable
“Know-Your-Customer” and anti-money laundering rules and regulations, including
the U.S. Patriot Act, requested by the Administrative Agent (on behalf of itself
or any other Lender) or its counsel.

7.1.2 Payment of Fees. The Borrower shall have paid all fees and expenses
invoiced at least one Business Day prior to the Closing Date as required by this
Agreement, the Administrative Agent’s Letter or any other Loan Document.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) the representations, warranties of the Loan
Parties shall then be true and correct in all material respects (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date), (ii) no Event of Default or Potential Default shall have
occurred and be continuing, and (iii) the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

 

65



--------------------------------------------------------------------------------

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as would not reasonably be expected to result in
a Material Adverse Change.

8.1.2 Payment of Liabilities, Including Taxes, Etc. Except as would not result
in a Material Adverse Change and, in the case of liabilities owing in respect of
Indebtedness, except for payments of Indebtedness, the non-payment of which
would not result in an Event of Default, each Loan Party shall, and shall cause
each of its Subsidiaries to, duly pay and discharge all liabilities to which it
is subject or which are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Change.

8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection and provided further that, absent the existence of any Event of
Default, such rights shall not be exercised more often than once during any
calendar year. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.

 

66



--------------------------------------------------------------------------------

8.1.6 Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to do so would not result in
a Material Adverse Change. The Loan Parties will use the Letters of Credit and
the proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds]
and as permitted by applicable Law.

8.1.8 Anti-Terrorism Laws; International Trade Compliance. (a) No Covered Entity
will become a Sanctioned Person, (b) no Covered Entity, either in its own right
or through any third party acting at the direction of such Covered Entity, will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Loans to fund any operations in, finance
any investments or activities in, or, make any payments to, a Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law, (c) the funds used
to repay the Obligations will not be derived from any unlawful activity,
(d) each Covered Entity shall comply with all Anti-Terrorism Laws, and (e) the
Borrower shall promptly, and in any event within ten (10) days after any
Responsible Officer of any Loan Party has learned of the occurrence thereof,
notify the Agent in writing upon the occurrence of a Reportable Compliance
Event.

8.1.9 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.9 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 8.1.9, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 8.1.9 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Loan Party intends that this Section 8.1.9 constitute, and this Section 8.1.9
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18(A)(v)(II) of the CEA.

 

67



--------------------------------------------------------------------------------

8.1.10 Additional Guarantors. At the Borrower’s expense, subject to the
limitations and exceptions of this Agreement, the Loan Parties shall cause each
wholly-owned Domestic Subsidiary (other than an Excluded Subsidiary) to:
promptly execute and deliver to the Administrative Agent (a) a Guarantor Joinder
pursuant to which it shall join as a Guarantor to each of the documents to which
the Guarantors are parties (provided that if the Guaranty Agreement is not
already in place, such Subsidiary shall also deliver the Guaranty Agreement) and
(b) if reasonably requested by the Administrative Agent, documents in the forms
described in clauses (i), (ii), (iv), (viii) and (xvii) of Section 7.1 [First
Loans and Letters of Credit] modified as appropriate to relate to such
Subsidiary.

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
Permitted Refinancing thereof);

(iii) Indebtedness incurred with respect to Purchase Money Security Interests
and capitalized leases as and to the extent permitted pursuant to clause
(viii) of the definition of Permitted Liens;

(iv) Indebtedness owing to the Borrower or any of its Subsidiaries to the extent
constituting an Investment permitted under Section 8.2.4 [Loans and
Investments];

(v) Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided Foreign
Currency Hedge, (iii) other Interest Rate Hedge or Foreign Currency Hedge or
(iv) Indebtedness under any Financial Service Product; provided however, the
Loan Parties and their Subsidiaries shall enter into an Interest Rate Hedge or
Foreign Currency Hedge only for hedging (rather than speculative) purposes;

(vi) Guarantees by the Borrower or any of its Subsidiaries in respect of
Indebtedness of the Borrower or any of its Subsidiaries otherwise permitted
hereunder;

(vii) Indebtedness assumed in connection with any Permitted Acquisitions;
provided that (i) such Indebtedness is not incurred in contemplation of such
Permitted Acquisition and (ii) after giving effect thereto, on a pro forma
basis, the Borrower would be in compliance with Section 8.2.14 [Maximum
Consolidated Leverage Ratio] as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [Annual
Financial Statements];

 

68



--------------------------------------------------------------------------------

(viii) Indebtedness representing deferred compensation to employees of the
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

(ix) Indebtedness incurred by the Borrower or any of its Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in any such case solely constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;

(x) obligations in respect of performance, bid, stay, custom, appeal and surety
bonds and other obligations of a like nature and performance and completion
guarantees and similar obligations provided by the Borrower or any of its
Subsidiaries;

(xi) Indebtedness secured by Liens as and to the extent permitted pursuant to
clause (x) of the definition of Permitted Liens; and

(xii) other unsecured Indebtedness in an aggregate amount not to exceed the
greater of $150,000,000 and 10% of Consolidated Total Assets.

8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, except Permitted Liens.

8.2.3 Reserved.

8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment, except:

(i) Investments existing on the Closing Date by the Borrower or any of its
Subsidiaries in the Borrower or any Subsidiary of the Borrower and any
modification, exchange in kind, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted under this Section 8.2.4;

(ii) trade credit extended on usual and customary terms in the ordinary course
of business;

(iii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iv) Permitted Investments;

(v) Investments (a) by any Loan Party in other Loan Parties, (b) by any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party and (c) by any Loan Party in any Subsidiary that is not a Loan Party and
in any Joint Venture in an aggregate amount, together with the aggregate amount
of Investments outstanding at any time under Section 8.2.4(xii), not to exceed
at any time outstanding the greater of $150,000,000 and 10% of Consolidated
Total Assets;

 

69



--------------------------------------------------------------------------------

(vi) Interest Rate Hedges and Foreign Currency Hedges, in each case, entered
into for hedging (rather than speculative) purposes;

(vii) Investments held by a Subsidiary of the Borrower acquired after the
Closing Date or of a Person merged with or into the Borrower or any of its
Subsidiaries after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation and so long as none of the Loan Parties or any of their
Subsidiaries (other than any Persons so acquired) has any liability or other
obligation with respect to such Investments;

(viii) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(ix) Promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 8.2.6;

(x) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(xi) Guarantees by the Borrower or any of its Subsidiaries of leases (other than
capitalized leases) or of other obligations of the Borrower or any of its
Subsidiaries otherwise permitted hereunder that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(xii) Investments at any time outstanding that, together with any Investments
outstanding at any time under Section 8.2.4(v)(c), do not exceed the greater of
$150,000,000 and 10% of Consolidated Total Assets;

(xiii) the Loan Parties may consummate the Acquisition and any Loan Party or any
of its Subsidiaries may acquire, whether by purchase or by merger, (A) all or
substantially all of the ownership interests of another Person or (B) all or
substantially all of the assets of another Person or of a business or division
of another Person (each a “Permitted Acquisition”), provided that each of the
following requirements is met:

(a) if a Loan Party is acquiring the ownership interests in such Person, such
Person (unless an Excluded Subsidiary) shall comply with Section 8.1.10
[Additional Guarantors];

 

70



--------------------------------------------------------------------------------

(b) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(c) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be similar or
complimentary to one or more line or lines of business or operations conducted
by the Loan Parties or any of their respective Subsidiaries and shall comply
with Section 8.2.9 [Continuation of or Change in Business];

(d) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(e) if the Consideration in connection with any such Permitted Acquisition
exceeds $50,000,000, the Borrower shall certify that the representations and
warranties contained in Article 6 shall be true and correct in all material
respects as of the date of such Permitted Acquisition (except representations
and warranties which expressly relate solely to an earlier date or time) and
that it shall be in compliance with the covenants contained in Article 8 after
giving effect to such Permitted Acquisition (including in such computation
Indebtedness or other liabilities assumed or incurred in connection with such
Permitted Acquisition but excluding (except as set forth in the definition of
Consolidated EBITDA) income earned or expenses incurred by the Person, business
or assets to be acquired prior to the date of such Permitted Acquisition) by
delivering at least five (5) Business Days prior to such Permitted Acquisition a
certificate in the form of Exhibit 8.2.4 evidencing such compliance; and

(f) the Loan Parties shall deliver to the Administrative Agent at least five
(5) Business Days before such Permitted Acquisition copies of any agreements
entered into or proposed to be entered into by such Loan Parties or any of its
Subsidiaries in connection with such Permitted Acquisition, and shall deliver to
the Administrative Agent such other information about such Person or its assets
as any Lender may reasonably require.

8.2.5 Liquidations, Mergers, Consolidations. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, dissolve, liquidate or wind-up
its affairs, or become a party to any merger or consolidation; provided that

(i) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party;

(ii) any Subsidiary which is not a Loan Party may merge with and into the
Borrower or any other Subsidiary of the Borrower;

(iii) any Subsidiary of the Borrower (other than a Loan Party) may liquidate,
dissolve or wind-up its affairs if the Borrower determines that such action is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders; and

(iv) any Subsidiary of the Borrower may merge or consolidate with any other
Person in connection with any transaction permitted under Section 8.2.4 [Loans
and Investments] or Section 8.2.6 [Disposition of Assets or Subsidiaries].

 

71



--------------------------------------------------------------------------------

8.2.6 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of (each, a “Disposition”)
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of Capital Stock of a Subsidiary of such Loan Party and
with respect to any Subsidiary of the Borrower, the issuance of Capital Stock of
such Subsidiary, but excluding any issuance of Capital Stock by the Borrower),
except:

(i) Dispositions involving the sale of inventory in the ordinary course of
business;

(ii) Dispositions of assets in the ordinary course of business which are no
longer necessary or required in the conduct of such Loan Party’s or such
Subsidiary’s business;

(iii) Dispositions constituting Investments permitted under Section 8.2.4 [Loans
and Investments] and Dispositions permitted under clauses (i) through (iii) of
Section 8.2.5 [Liquidations, Mergers Consolidations];

(iv) Dispositions of assets in the ordinary course of business which are
replaced by substitute assets acquired or leased;

(v) Dispositions of Permitted Investments;

(vi) Dispositions in connection with Casualty Events;

(vii) the unwinding of Interest Rate Hedges and Foreign Currency Hedges;

(viii) leases, subleases, licenses or sublicenses entered into the ordinary
course of business, in each case, which do not materially interfere with the
business of the Borrower and its Subsidiaries; or

(ix) any other Disposition, so long as the after-tax proceeds (as reasonably
estimated by the Borrower) are reinvested or applied as a mandatory prepayment
of the Term Loans in accordance with the provisions of Section 5.7.1 [Sale of
Assets] above.

8.2.7 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate of any Loan Party (including purchasing property or services from
or selling property or services to any Affiliate of any Loan Party or other
Person), except the following:

(i) any transaction among the Loan Parties or any of their respective
Subsidiaries or any entity that becomes a Subsidiary as a result of such
transaction, in each case, to the extent not otherwise prohibited by this
Agreement;

 

72



--------------------------------------------------------------------------------

(ii) any transaction that is not otherwise prohibited by this Agreement, is
entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions; and

(iii) payment by the Borrower or any Subsidiary of the Borrower of customary
fees and compensation and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, directors, officers and employees of the Borrower and its
Subsidiaries.

8.2.8 Reserved.

8.2.9 Continuation of or Change in Business. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, engage in any material line of
business other than substantially as conducted and operated by such Loan Party
or Subsidiary during the present fiscal year and any business or other
activities that are reasonably similar, ancillary, incidental, complementary or
related thereto or a reasonable extension or expansion thereof.

8.2.10 Fiscal Year. The Borrower shall not, and shall not permit any Subsidiary
of the Borrower to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31.

8.2.11 Reserved.

8.2.12 Reserved.

8.2.13 Limitation on Negative Pledges. Each of the Loan Parties shall not, and
shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition of assets permitted under
this Agreement of all or substantially all of the equity interests or assets of
such Subsidiary, (c) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business, (e) customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries, (f) any
agreements that are binding on a Person that becomes a Subsidiary of the
Borrower (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby), and (g) customary restrictions that arise
in connection with any Permitted Lien (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

8.2.14 Maximum Consolidated Leverage Ratio. The Loan Parties shall not permit
the Consolidated Leverage Ratio of the Borrower and its Subsidiaries, calculated
as of the end of each fiscal quarter (commencing with the fiscal quarter ending
December 31, 2013), to exceed 3.0 to 1.0.

 

73



--------------------------------------------------------------------------------

8.2.15 Minimum Consolidated Interest Coverage Ratio. The Loan Parties shall not
permit the Consolidated Interest Coverage Ratio of the Borrower and its
Subsidiaries, calculated as of the end of each fiscal quarter for the four
(4) fiscal quarters then ended (commencing with the fiscal quarter ending
December 31, 2013), to be less than 4.0 to 1.0.

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. Within 45 days after the end of each of
the first three quarterly periods of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by
the Chief Executive Officer, President or Chief Financial Officer of the
Borrower (subject to normal year-end audit adjustments) as having been prepared
in accordance with GAAP, consistently applied and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.

8.3.2 Annual Financial Statements. Within 90 days after the end of each fiscal
year of the Borrower, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing.

8.3.3 Certificate of the Borrower. Concurrently with the financial statements of
the Borrower furnished to the Administrative Agent and to the Lenders pursuant
to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Borrower
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Borrower, in the form of Exhibit 8.3.3.

8.3.4 Notices.

8.3.4.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

8.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
would result in a Material Adverse Change.

8.3.4.3 Reserved.

 

74



--------------------------------------------------------------------------------

8.3.4.4 Erroneous Financial Information. Promptly in the event that the Borrower
or its accountants conclude or advise that any previously issued financial
statement or audit report should no longer be relied upon or that disclosure
should be made or action should be taken to prevent future reliance, notice in
writing setting forth the details thereof and the action which the Borrower
proposes to take with respect thereto.

8.3.4.5 ERISA Event. Promptly upon the occurrence of any ERISA Event which would
constitute a Material Adverse Change, notice in writing setting forth the
details thereof and the action which the Borrower proposes to take with respect
thereto.

8.3.4.6 Other Reports. Promptly upon their becoming available to the Borrower:

(i) Annual Budget. The annual budget and any forecasts or projections of the
Borrower, to be supplied not later than thirty (30) days after commencement of
the fiscal year to which any of the foregoing may be applicable,

(ii) Management Letters. Any reports including management letters submitted to
the Borrower by independent accountants in connection with any annual, interim
or special audit,

(iii) SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission, and

(iv) Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.

8.3.5 Delivery. Information required to be delivered pursuant to Article 8 shall
be deemed to have been delivered to the Lenders on the date on which such
information has been posted on the Borrower’s website on the Internet at
www.gentex.com or is available on the website of the SEC at www.sec.gov (to the
extent such information has been posted or is available as described in such
notice). Information required to be delivered pursuant to Article 8 may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 11.5.2 [Electronic Communications].

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal becomes due in accordance with the
terms hereof or thereof and, in the case of interest or any other amount, within
three (3) Business Days of such interest or other amount becoming due in
accordance with the terms hereof or thereof;

 

 

75



--------------------------------------------------------------------------------

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 Reserved.

9.1.4 Breach of Negative Covenants, Anti-Terrorism Laws or Notice of Default.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.8 [Anti-Terrorism Laws; International Trade
Law Compliance], Section 8.2 [Negative Covenants] or Section 8.3.4.1 [Default];

9.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days from receipt of notice to the defaulting party by the
Administrative Agent;

9.1.6 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur (after giving effect to the cure periods, if any, applicable
thereto) at any time under the terms of any other agreement involving borrowed
money or the extension of credit or any other Indebtedness under which any Loan
Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $35,000,000 in the aggregate, and such default or event
of default consists of the failure to pay (beyond any period of grace permitted
with respect thereto) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such default or event of default permits or
causes the acceleration of any Indebtedness or the termination of any commitment
to lend;

9.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $35,000,000 in the aggregate (excluding liabilities to the
extent paid or covered by insurance as to which the relevant insurance company
has not disputed coverage) shall be entered against any Loan Party by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of thirty (30) days from the
date of entry;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

 

76



--------------------------------------------------------------------------------

9.1.9 Events Relating to Benefit Arrangements, Pension Plans and Multiemployer
Plans. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of any member of
the ERISA Group under Title IV of ERISA in an aggregate amount which could
reasonably be expected to result in a Material Adverse Change, or (ii) any
member of the ERISA Group fails to pay when, as a matter of law, due, after the
expiration of any applicable grace period, any installment payment with respect
to its assessed (whether or not review and appeal is pending) withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, where the
failure to make such payment of the aggregate amount of unamortized withdrawal
liability has resulted or could reasonably be expected to result in a Material
Adverse Change;

9.1.10 Change of Control. A Change of Control shall occur; or

9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party and such Relief Proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Loan Party institutes, or takes any action in furtherance
of, a Relief Proceeding, or (iii) any Loan Party admits in writing its inability
to pay its debts as they mature.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur and be
continuing, the Lenders shall be under no further obligations to make Loans
hereunder and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the unpaid principal amount of the Loans then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

 

77



--------------------------------------------------------------------------------

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The provisions of this Section 9.2.3 are solely for the benefit of the Lenders
and the Issuing Lender (and their Affiliates and participants), and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions; and

9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of any assets of any Loan Party after entry of
judgment, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

78



--------------------------------------------------------------------------------

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial Service Products, in
proportion to the respective amounts described in this clause Fourth held by
them;

(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi) Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s collateral for the
Obligations (if any) if such Swap Obligations would constitute Excluded Hedge
Liabilities; provided, however, that to the extent possible appropriate
adjustments shall be made with respect to payments and/or the proceeds of
collateral for the Obligations (if any) from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

79



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

80



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, amendment or extension of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance, amendment or extension,
as the case may be, of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

81



--------------------------------------------------------------------------------

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the financial institutions listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

10.9 Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.

10.10 Authorization to Release Guarantors. The Lenders and Issuing Lender
authorize the Administrative Agent to release any Guarantor from its obligations
under the Guaranty Agreement if the ownership interests in such Guarantor are
sold or otherwise disposed of or transferred to Persons other than Loan Parties
or Subsidiaries of the Loan Parties in a transaction permitted under
Section 8.2.6 [Dispositions of Assets or Subsidiaries] or Section 8.2.5
[Liquidations, Mergers, Consolidations]. In each case as specified in this
Section 10.10 [Authorization to Release Guarantors], the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under this Agreement and the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 10.10 [Authorization to Release Guarantors].

 

82



--------------------------------------------------------------------------------

10.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

11.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Term Loan Commitment of any Lender hereunder without the consent
of such Lender;

11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date, the Maturity Date or the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan), the Commitment Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan or reduce the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;

11.1.3 Release of Guarantor. Except for sales of assets permitted by
Section 8.2.6 [Dispositions of Assets or Subsidiaries] or Section 8.2.5
[Liquidations, Mergers, Consolidations], release any Guarantor from its
Obligations under the Guaranty Agreement without the consent of all Lenders; or

 

83



--------------------------------------------------------------------------------

11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders] or
Section 5.3 [Sharing of Payments by Lenders], Section 9.2.4 [Application of
Proceeds] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or alter the definition of Required Lenders, in each case without the
consent of all of the Lenders;

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding anything to the contrary herein, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans, Swing Loans and Letter of Credit
Obligations and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, plus any accrued but unpaid interest on such Replaced
Term Loans and any fees and expenses (including OID, upfront fees or similar
fees) incurred in connection with the issuance of such Replacement Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Replaced Term Loans and (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Replaced Term Loans at the
time of such refinancing.

 

84



--------------------------------------------------------------------------------

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and, as necessary as determined by the
Administrative Agent, one additional local counsel in each relevant
jurisdiction) in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket and documented expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender and, as necessary as determined by the Administrative Agent, one
additional local counsel in each relevant jurisdiction) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s agents or other
third parties engaged by the Administrative Agent periodically to perform audits
of the Loan Parties’ books, records and business properties after the occurrence
and during the continuance of an Event of Default.

 

85



--------------------------------------------------------------------------------

11.3.2 Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee (limited,
in the case of the Administrative Agent, to one legal counsel for it and all of
its respective Related Parties, unless, in the reasonable business judgment of
the Administrative Agent, (i) additional local counsel for the applicable
Indemnitee is necessary in a relevant jurisdiction or (ii) there is a conflict
of interest between or among the applicable Indemnitee requiring additional
legal counsel to represent those Indemnitees)) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any breach
of representations, warranties or covenants of the Loan Parties under the Loan
Documents or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by any Loan Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Parties or
(y) result from a claim brought by a Loan Party against such Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 11.3.2 [Indemnification by the Loan Parties] shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

11.3.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Loan Parties] to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Loan Parties] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

86



--------------------------------------------------------------------------------

11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods] or the
definitions of “Interest Period” or “Month”) and such extension of time shall be
included in computing interest and fees, except that the Loans shall be due on
the Business Day preceding the Expiration Date or the Maturity Date, as
applicable, if the Expiration Date or the Maturity Date, as applicable, is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

87



--------------------------------------------------------------------------------

11.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of additional compensation or expenses and
indemnification, including those set forth in the Article 5 [Payments] and
Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive Payment In
Full. All other covenants and agreements of the Loan Parties shall continue in
full force and effect from and after the date hereof and until Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

88



--------------------------------------------------------------------------------

11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, or $5,000,000 in the case of the Term Loan of such assigning Lender,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) unless such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund and:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after the Administrative Agent has received confirmation from the Borrower
that it has received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

89



--------------------------------------------------------------------------------

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to (1) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (2) any Defaulting
Lender, or (3) any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in clause (1) or clause (2).

(vi) No Assignment to Natural Persons; Non-Financial Institutions. No such
assignment shall be made to a natural Person or any Person that is not a
financial institution.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders (including, for purposes of this Section 11.8 [Successors and Assigns],
the Issuing Lender), and the Commitments of, and principal amounts (and related
interest amounts) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Such Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is reflected in such Register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Notwithstanding anything to the contrary in this Agreement, no
assignment shall be effective unless and until reflected in the Register. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
Notwithstanding anything to the contrary contained in this Agreement, the Loans
and Letters of Credit are intended to be treated as registered obligations for
U.S. federal income tax purposes and the provisions of Section 11.8.3 and 11.8.4
shall be construed so that the they are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and Section 5f.103-1(c) of the United States Treasury Regulation and any other
related regulations (or any successor provisions of the Code or such
regulations).

 

90



--------------------------------------------------------------------------------

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, the Borrower or any of
the Borrower’s Affiliates or Subsidiaries or a Person that is not a financial
institution) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Guarantor]) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.4 [LIBOR Rate Unascertainable, Etc.], 5.8.1
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under Section

5.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections
5.7.1 [Increased Costs] or 5.9 [Taxes], with respect to any participation, than
its participating Lender would have been entitled to receive. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except (i) that the portion of the Participant Register relating to a
Participant shall be made available to the Borrower and Administrative Agent to
the extent the benefits of this Agreement are claimed with respect to such
Participant (including under Section 5.8.1, 5.10 and 5.9), and/or (ii) otherwise
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
Section 5f.103-1(c) of the United States Treasury Regulations any other related
regulations (or any successor provisions of the Code or such regulations). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

91



--------------------------------------------------------------------------------

11.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.9 Confidentiality.

11.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower in its
sole discretion or (viii) to the extent such Information (Y) becomes publicly
available other than as a result of a breach of this Section or (Z) was or
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

 

92



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Article 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles
other than Section 5-1401 and Section 5-1402 of the New York General Obligations
Law. Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and in each case to the extent not inconsistent therewith, the Laws of
the State of New York without regard to its conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

93



--------------------------------------------------------------------------------

11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

[INTENTIONALLY LEFT BLANK]

 

94



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 4—CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

WITNESS:     BORROWER:     GENTEX CORPORATION, a Michigan corporation Robert L.
Hughes     By:   /s/ Steve Downing     Name: Steve Downing     Title: Chief
Financial Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 4—CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:   /s/ Arthur F. Gray Name: Arthur F. Gray Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 4—CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Charles W. Lott Name: Charles
W. Lott Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 4—CREDIT AGREEMENT]

 

COMERICA BANK By:   /s/ F. James Schoettley Name: F. James Schoettley Title:
Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

VARIABLE PRICING AND FEES BASED ON CONSOLIDATED LEVERAGE RATIO

 

Level

  

Consolidated

Leverage

Ratio

   Commitment
Fee     Letter
of
Credit Fee     Base Rate
Spread     LIBOR
Rate Spread  

I

   Less than 0.75 to 1.00      0.15 %      1.00 %      0.00 %      1.00 % 

II

   Greater than or equal to 0.75 to 1.00 but less than 1.50 to 1.00      0.175
%      1.25 %      0.25 %      1.25 % 

III

   Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00      0.20 % 
    1.50 %      0.50 %      1.50 % 

IV

   Greater than or equal to 2.25 to 1.00      0.25 %      1.75 %      0.75 %   
  1.75 % 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be set on the Closing Date based on the
Consolidated Leverage Ratio set forth in the Closing Date Compliance Certificate
and shall remain at such level until the delivery of the Compliance Certificate
for the fiscal quarter ending December 31, 2013.

(b) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter ending after the Closing Date based on the Consolidated Leverage Ratio
as of such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Borrower]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level IV shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.

Schedule 1.1(A)

 

1



--------------------------------------------------------------------------------

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Article 9
[Default].

Schedule 1.1(A)

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1—Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Term
Loans      Commitment      Ratable Share  

Name: PNC Bank,

National Association

Address: 171 Monroe Ave.

N.W., Z2-B700-02-2

Grand Rapids, MI 49503

Attention: Arthur F. Gray

Telephone: 616-771-8556

   $ 67,500,000.00       $ 67,500,000.00       $ 135,000,000.00        
45.000000000 % 

Name: Wells Fargo Bank,

National Association

Address: 146 Monroe

Center, NW, Suite 1000,

McKay Tower

Grand Rapids, MI 49503

Attention: Charles W. Lott

Telephone: 616-233-6456

   $ 62,500,000.00       $ 62,500,000.00       $ 125,000,000.00        
41.666666667 % 

Name: Comerica Bank

Address: 99 Monroe

Avenue NW

Suite 1000

Grand Rapids, MI 49503

Attention: F. James

Schoettley

Telephone: 616-776-5723

   $ 20,000,000.00       $ 20,000,000.00       $ 40,000,000.00        
13.333333333 % 

Total

   $ 150,000,000       $ 150,000,000       $ 300,000,000         100.000000000
% 

Schedule 1.1(B)

 

Page 1 of 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2—Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

Name: PNC Bank, National Association

Address: 171 Monroe Ave. N.W., Z2-B700-02-2

Grand Rapids, MI 49503

Attention: Arthur F. Gray

Telephone: 616.771.8556

Telecopy: 616.771.8660

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address: 500 First Avenue

Pittsburgh, PA 15219

Attention: Agency Services

Telephone: 412-768-0423

Telecopy: 412-762-8672

BORROWER:

Name: GENTEX CORPORATION

Address: 600 North Centennial Street

Zeeland, Michigan 49464

Attention: Robert L. Hughes

Telephone: 616-772-1151

Telecopy: 616-772-0321

IF TO ANY GUARANTOR:

Name: GENTEX CORPORATION

Address: 600 North Centennial Street

Zeeland, Michigan 49464

Attention: Robert L. Hughes

Telephone: 616-772-1151

Telecopy: 616-772-0321

Schedule 1.1(B)

 

Page 2 of 2



--------------------------------------------------------------------------------

Schedule 1.1(E)—Existing Letters of Credit

 

  •   Comerica Bank Irrevocable Standby Letter of Credit No. GRS-415, dated
March 24, 1992, as amended.

 

  •   Comerica Bank Irrevocable Letter of Credit No. 655687-04, dated
January 30, 2012.



--------------------------------------------------------------------------------

Schedule 1.1(P)—Permitted Liens

 

File Type

  

File Number

  

File Date

  

Secured Party

UCC

Continuation

Amendment

   2006104523-7    06/12/2006    Air Liquide Industrial U.S. LP    2011032471-0
   03/08/2011    Air Liquide Industrial U.S. LP    2012042555-2    03/21/2012   
Air Liquide Industrial U.S. LP UCC    2011086790-0    06/16/2011    Cardinal
Machine Company UCC    2012001237-9    01/04/2012    Cardinal Machine Company
UCC    2012062719-4    04/27/2012    Hurco Companies, Inc. UCC    2012140764-4
   10/04/2012    Mazak Corporation UCC    2012140766-8    10/04/2012    Mazak
Corporation UCC    2012140767-0    10/04/2012    Mazak Corporation UCC   
2012140769-4    10/04/2012    Mazak Corporation UCC    2012146368-0   
10/16/2012    Hurco Companies, Inc. UCC    2013033788-6    03/07/2013   
West Michigan Tool & Die Co. UCC    2013050676-0    04/10/2013    Mazak
Corporation UCC    2013109485-5    07/26/2013    Mazak Corporation UCC   
2013109487-9    07/26/2013    Mazak Corporation UCC    2013109490-6   
07/26/2013    Mazak Corporation UCC    2013109495-6    07/26/2013    Mazak
Corporation UCC    2013109497-0    07/26/2013    Mazak Corporation UCC   
2013109498-2    07/26/2013    Mazak Corporation UCC    2013109499-4   
07/26/2013    Mazak Corporation UCC    2013109501-1    07/26/2013    Mazak
Corporation UCC    2013124998-1    08/27/2013   
J.R. Automation Technologies, LLC



--------------------------------------------------------------------------------

Schedule 1.1(S)—Excluded Subsidiaries

 

  •   E.C. Aviation Services, Inc.

 

  •   Gentex Holdings, Inc.

 

  •   Gentex GmbH

 

  •   Gentex Japan, Inc.

 

  •   Gentex Mirrors Ltd.

 

  •   Gentex France, SAS

 

  •   Gentex Technologies Korea Co., Ltd.

 

  •   Gentex Technologies Bulgaria EOOD

 

  •   Gentex (Shanghai) Electronics Technology Co., Inc.



--------------------------------------------------------------------------------

Schedule 6.1.3—Subsidiaries

 

Issuer

  

Jurisdiction of

Organization

   Holder   

Amount, Percentage

and Type of

equity interests

E.C. Aviation Services, Inc.

   Michigan    Gentex Corporation    66,220 shares of common stock, 100% of the
issued equity interests

Gentex Holdings, Inc.

   Michigan    Gentex Corporation    57,431 shares of common stock, 100% of the
issued equity interests

Gentex GmbH

   Germany    Gentex Corporation    50% of the issued equity interests      
Gentex Holdings, Inc.    50% of the issued equity interests

Gentex Japan, Inc.

   Japan    Gentex Corporation    1,700 shares of common stock, 100% of the
issued equity interests

Gentex Mirrors Ltd.

   United Kingdom    Gentex Corporation    100% of the issued equity interests

Gentex France, SAS

   France    Gentex Corporation    100% of the issued equity interests

Gentex Technologies Korea Co., Ltd.

   Korea    Gentex Corporation    100% of the issued equity interests

Gentex Technologies Bulgaria EOOD

   Bulgaria    Gentex Mirrors Ltd.    100% of the issued equity interests

Gentex (Shanghai) Electronics Technology Co., Inc.

   China    Gentex Corporation    100% of the issued equity interests



--------------------------------------------------------------------------------

Schedule 8.2.1 — Existing Indebtedness

Obligations secured by Liens set forth on Schedule 1.1 (P).



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.



--------------------------------------------------------------------------------

  1.    Assignor:   

 

  2.    Assignee:   

 

        [and is an Affiliate of [identify Lender]]   3.    Borrower:    GENTEX
CORPORATION, a Michigan corporation   4.    Administrative Agent:    PNC BANK,
NATIONAL ASSOCIATION, as the administrative agent under the Credit Agreement  
5.    Credit Agreement:    The Credit Agreement dated as of September 27, 2013,
by and among GENTEX CORPORATION, a Michigan corporation, the Lenders party
thereto, the Guarantors party thereto and PNC Bank, National Association, as
Administrative Agent.  

6.

   Assigned Interest:   

 

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans
for all Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/Loans1      CUSIP Number

Revolving Credit Commitment

   $         $           %      

Term Loan Credit Commitment

   $         $           %      

 

  7.  [Trade Date:                    ]2

Effective Date:            , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]3

[SIGNATURE PAGES FOLLOW]

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3  Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         ASSIGNEE

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

 

Consented to and Accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                    [PNC BANK, NATIONAL
ASSOCIATION, 4] as Issuing Lender By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                    Consented to:5 [GENTEX
CORPORATION, a Michigan corporation] By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

4  If applicable.

5  If applicable.



--------------------------------------------------------------------------------

ANNEX 1

$150,000,000 REVOLVING CREDIT FACILITY

$150,000,000 TERM LOAN

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 [Reporting Requirements] thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase such Assigned Interest and (vii) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to its conflict of laws principles other than Section 5-1401 and
Section 5-1402 of the New York General Obligations Law.



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$62,500,000.00   

New York, New York 

September 27, 2013    

FOR VALUE RECEIVED, the undersigned, GENTEX CORPORATION, a Michigan corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”) or its registered assigns, the
lesser of (i) the principal sum of Sixty-Two Million Five Hundred Thousand and
00/100 Dollars ($62,500,000.00), or (ii) the aggregate unpaid principal balance
of all Revolving Credit Loans made by the Lender to the Borrower pursuant to
Section 2.6.4 [Repayment of Revolving Credit Loans] of the Credit Agreement,
dated as of September 27, 2013, among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent, (hereinafter referred to in
such capacity as the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), together with all
outstanding interest thereon on the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default and at the Administrative Agent’s
discretion or upon written demand by the Required Lenders, upon written notice
to the Borrower, the Borrower shall pay interest on the entire principal amount
of the then outstanding Revolving Credit Loans evidenced by this Revolving
Credit Note and all other obligations due and payable to the Lender pursuant to
the Credit Agreement and the other Loan Documents at a rate per annum as set
forth in Section 4.3 [Interest After Default] of the Credit Agreement. Such
interest will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Except
as otherwise provided in the Credit Agreement, the Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note and the Credit Agreement.



--------------------------------------------------------------------------------

The transfer of this Revolving Credit Note is subject to the limitations set
forth in the Credit Agreement, including the provisions set forth in
Section 11.8.3 [Register].

This Revolving Credit Note shall bind the Borrower and its registered successors
and assigns, and the benefits hereof shall inure to the benefit of the Lender
and its registered successors and assigns. All references herein to the
“Borrower” and the “Lender” shall be deemed to apply to the Borrower and the
Lender, respectively, and their respective successors and assigns (in the case
of the Lender, its registered successors and assigns) as permitted under the
Credit Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New York without regard to its conflict of
laws principles other than Section 5-1401 and Section 5-1402 of the New York
General Obligations Law.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer.

 

GENTEX CORPORATION, a Michigan corporation By:  

/s/ Steve Downing

Name:   Steve Downing Title:   Chief Financial Officer



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$67,500,000.00   

New York, New York 

September 27, 2013    

FOR VALUE RECEIVED, the undersigned, GENTEX CORPORATION, a Michigan corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to PNC
BANK, NATIONAL ASSOCIATION (the “Lender”) or its registered assigns, the lesser
of (i) the principal sum of Sixty-Seven Million Five Hundred Thousand and 00/100
Dollars ($67,500,000.00), or (ii) the aggregate unpaid principal balance of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to
Section 2.6.4 [Repayment of Revolving Credit Loans] of the Credit Agreement,
dated as of September 27, 2013, among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent, (hereinafter referred to in
such capacity as the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), together with all
outstanding interest thereon on the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default and at the Administrative Agent’s
discretion or upon written demand by the Required Lenders, upon written notice
to the Borrower, the Borrower shall pay interest on the entire principal amount
of the then outstanding Revolving Credit Loans evidenced by this Revolving
Credit Note and all other obligations due and payable to the Lender pursuant to
the Credit Agreement and the other Loan Documents at a rate per annum as set
forth in Section 4.3 [Interest After Default] of the Credit Agreement. Such
interest will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Except
as otherwise provided in the Credit Agreement, the Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note and the Credit Agreement.



--------------------------------------------------------------------------------

The transfer of this Revolving Credit Note is subject to the limitations set
forth in the Credit Agreement, including the provisions set forth in
Section 11.8.3 [Register].

This Revolving Credit Note shall bind the Borrower and its registered successors
and assigns, and the benefits hereof shall inure to the benefit of the Lender
and its registered successors and assigns. All references herein to the
“Borrower” and the “Lender” shall be deemed to apply to the Borrower and the
Lender, respectively, and their respective successors and assigns (in the case
of the Lender, its registered successors and assigns) as permitted under the
Credit Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New York without regard to its conflict of
laws principles other than Section 5-1401 and Section 5-1402 of the New York
General Obligations Law.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer.

 

GENTEX CORPORATION, a Michigan corporation By:  

/s/ Steve Downing

Name:   Steve Downing Title:   Chief Financial Officer



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$20,000,000.00   

New York, New York 

September 27, 2013    

FOR VALUE RECEIVED, the undersigned, GENTEX CORPORATION, a Michigan corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to
COMERICA BANK (the “Lender”) or its registered assigns, the lesser of (i) the
principal sum of Twenty Million and 00/100 Dollars ($20,000,000.00), or (ii) the
aggregate unpaid principal balance of all Revolving Credit Loans made by the
Lender to the Borrower pursuant to Section 2.6.4 [Repayment of Revolving Credit
Loans] of the Credit Agreement, dated as of September 27, 2013, among the
Borrower, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto and PNC Bank, National Association, as administrative
agent, (hereinafter referred to in such capacity as the “Administrative Agent”)
(as amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), together with all outstanding interest thereon on the Expiration
Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default and at the Administrative Agent’s
discretion or upon written demand by the Required Lenders, upon written notice
to the Borrower, the Borrower shall pay interest on the entire principal amount
of the then outstanding Revolving Credit Loans evidenced by this Revolving
Credit Note and all other obligations due and payable to the Lender pursuant to
the Credit Agreement and the other Loan Documents at a rate per annum as set
forth in Section 4.3 [Interest After Default] of the Credit Agreement. Such
interest will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Except
as otherwise provided in the Credit Agreement, the Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note and the Credit Agreement.



--------------------------------------------------------------------------------

The transfer of this Revolving Credit Note is subject to the limitations set
forth in the Credit Agreement, including the provisions set forth in
Section 11.8.3 [Register].

This Revolving Credit Note shall bind the Borrower and its registered successors
and assigns, and the benefits hereof shall inure to the benefit of the Lender
and its registered successors and assigns. All references herein to the
“Borrower” and the “Lender” shall be deemed to apply to the Borrower and the
Lender, respectively, and their respective successors and assigns (in the case
of the Lender, its registered successors and assigns) as permitted under the
Credit Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New York without regard to its conflict of
laws principles other than Section 5-1401 and Section 5-1402 of the New York
General Obligations Law.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer.

 

GENTEX CORPORATION, a Michigan corporation By:  

/s/ Steve Downing

Name:   Steve Downing Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SWING LOAN NOTE

 

$20,000,000.00   

New York, New York 

September 27, 2013    

FOR VALUE RECEIVED, the undersigned, GENTEX CORPORATION, a Michigan corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to PNC
BANK, NATIONAL ASSOCIATION (the “Lender”) or its registered assigns, the lesser
of (i) the principal sum of Twenty Million and 00/100 Dollars ($20,000,000.00),
or (ii) the aggregate unpaid principal balance of all Swing Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, dated as of
September 27, 2013, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and the Lender, as
administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”) (as amended, restated, modified, or supplemented from
time to time, the “Credit Agreement”), payable with respect to each Swing Loan
evidenced hereby on the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement. Subject to the provisions
of the Credit Agreement, interest on this Swing Loan Note will be payable
pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise provided
in, the Credit Agreement. If any payment or action to be made or taken hereunder
shall be stated to be or become due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day,
unless otherwise provided in the Credit Agreement, and such extension of time
shall be included in computing interest or fees, if any, in connection with such
payment or action. Upon the occurrence and during the continuation of an Event
of Default and at the Administrative Agent’s discretion or upon written demand
by the Required Lenders, upon written notice to the Borrower, the Borrower shall
pay interest on the entire principal amount of the then outstanding Swing Loans
evidenced by this Swing Loan Note at a rate per annum as set forth in
Section 4.3 [Interest After Default] of the Credit Agreement. Such interest will
accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the holder hereof, in lawful money of the United States of America in
immediately available funds.

This Swing Loan Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Except
as otherwise provided in the Credit Agreement, the Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Swing Loan
Note and the Credit Agreement.



--------------------------------------------------------------------------------

The Swing Loan Note is subject to the limitations set forth in the Credit
Agreement, including the provisions set forth in Section 11.8.3 [Register].

This Swing Loan Note shall bind the Borrower and its registered successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its registered successors and assigns. All references herein to the “Borrower”
and the “Lender” shall be deemed to apply to the Borrower and the Lender,
respectively, and their respective successors and assigns (in the case of the
Lender, its registered successors and assigns) as permitted under the Credit
Agreement.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed, by and construed and enforced in accordance with, the
internal laws of the State of New York without regard to its conflict of laws
principles other than Section 5-1401 and Section 5-1402 of the New York General
Obligations Law.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Swing Loan Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Swing Loan Note by its duly authorized officers.

 

GENTEX CORPORATION, a Michigan corporation By:  

/s/ Steve Downing

Name:   Steve Downing Title:   Chief Financial Officer



--------------------------------------------------------------------------------

TERM NOTE

 

$62,500,000.00   

New York, New York 

September 27, 2013    

FOR VALUE RECEIVED, the undersigned, GENTEX CORPORATION, a Michigan corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”) or its registered assigns the
principal sum of Sixty-Two Million Five Hundred Thousand and 00/100 Dollars
($62,500,000.00), pursuant to Section 3.1 [Term Loan Commitments] of the Credit
Agreement dated as of September 27, 2013, among the Borrower, the Guarantors now
or hereafter party thereto, the Lenders now or hereafter party thereto, and PNC
Bank, National Association, as administrative agent (hereinafter referred to in
such capacity as the “Administrative Agent”), (as amended, restated, modified or
supplemented, from time to time, the “Credit Agreement”), payable to the Lender
as set forth in the Credit Agreement.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Term Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of,
or as otherwise provided in, the Credit Agreement. If any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default and at the Administrative Agent’s discretion
or upon written demand by the Required Lenders, upon notice to the Borrower, the
Borrower shall pay interest on the unpaid principal balance hereof at a rate per
annum as set forth in Section 4.3 [Interest After Default] of the Credit
Agreement. Such interest will accrue before and after any judgment has been
entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, and conditions contained or granted
therein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Except
as otherwise provided in the Credit Agreement, the Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Term Note and
the Credit Agreement.



--------------------------------------------------------------------------------

The transfer of this Term Note is subject to the limitations set forth in the
Credit Agreement, including the provisions set forth in Section 11.8.3
[Register].

This Term Note shall bind the Borrower and its registered successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its registered successors and assigns. All references herein to the “Borrower”
and the “Lender” shall be deemed to apply to the Borrower and the Lender,
respectively, and their respective successors and assigns (in the case of the
Lender, its registered successors and assigns) as permitted under the Credit
Agreement.

This Term Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without regard to its conflict of laws principles other
than Section 5-1401 and Section 5-1402 of the New York General Obligations Law.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Term Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE—TERM NOTE]

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Term Note by its duly authorized officer.

 

GENTEX CORPORATION, a Michigan corporation By:  

/s/ Steve Downing

Name:   Steve Downing Title:   Chief Financial Officer



--------------------------------------------------------------------------------

TERM NOTE

 

$67,500,000.00  

New York, New York 

September 27, 2013    

FOR VALUE RECEIVED, the undersigned, GENTEX CORPORATION, a Michigan corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to PNC
BANK, NATIONAL ASSOCIATION (the “Lender”) or its registered assigns the
principal sum of Sixty-Seven Million Five Hundred Thousand and 00/100 Dollars
($67,500,000.00), pursuant to Section 3.1 [Term Loan Commitments] of the Credit
Agreement dated as of September 27, 2013, among the Borrower, the Guarantors now
or hereafter party thereto, the Lenders now or hereafter party thereto, and PNC
Bank, National Association, as administrative agent (hereinafter referred to in
such capacity as the “Administrative Agent”), (as amended, restated, modified or
supplemented, from time to time, the “Credit Agreement”), payable to the Lender
as set forth in the Credit Agreement.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Term Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of,
or as otherwise provided in, the Credit Agreement. If any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default and at the Administrative Agent’s discretion
or upon written demand by the Required Lenders, upon notice to the Borrower, the
Borrower shall pay interest on the unpaid principal balance hereof at a rate per
annum as set forth in Section 4.3 [Interest After Default] of the Credit
Agreement. Such interest will accrue before and after any judgment has been
entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, and conditions contained or granted
therein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Except
as otherwise provided in the Credit Agreement, the Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Term Note and
the Credit Agreement.



--------------------------------------------------------------------------------

The transfer of this Term Note is subject to the limitations set forth in the
Credit Agreement, including the provisions set forth in Section 11.8.3
[Register].

This Term Note shall bind the Borrower and its registered successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its registered successors and assigns. All references herein to the “Borrower”
and the “Lender” shall be deemed to apply to the Borrower and the Lender,
respectively, and their respective successors and assigns (in the case of the
Lender, its registered successors and assigns) as permitted under the Credit
Agreement.

This Term Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without regard to its conflict of laws principles other
than Section 5-1401 and Section 5-1402 of the New York General Obligations Law.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Term Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE—TERM NOTE]

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Term Note by its duly authorized officer.

 

GENTEX CORPORATION, a Michigan corporation By:   /s/ Steve Downing Name:   Steve
Downing Title:   Chief Financial Officer



--------------------------------------------------------------------------------

TERM NOTE

 

$20,000,000.000  

New York, New York 

September 27, 2013    

FOR VALUE RECEIVED, the undersigned, GENTEX CORPORATION, a Michigan corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to
COMERICA BANK (the “Lender”) or its registered assigns the principal sum of
Twenty Million and 00/100 Dollars ($20,000,000.00), pursuant to Section 3.1
[Term Loan Commitments] of the Credit Agreement dated as of September 27, 2013,
among the Borrower, the Guarantors now or hereafter party thereto, the Lenders
now or hereafter party thereto, and PNC Bank, National Association, as
administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”), (as amended, restated, modified or supplemented, from
time to time, the “Credit Agreement”), payable to the Lender as set forth in the
Credit Agreement.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Term Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of,
or as otherwise provided in, the Credit Agreement. If any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default and at the Administrative Agent’s discretion
or upon written demand by the Required Lenders, upon notice to the Borrower, the
Borrower shall pay interest on the unpaid principal balance hereof at a rate per
annum as set forth in Section 4.3 [Interest After Default] of the Credit
Agreement. Such interest will accrue before and after any judgment has been
entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, and conditions contained or granted
therein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. Except
as otherwise provided in the Credit Agreement, the Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Term Note and
the Credit Agreement.



--------------------------------------------------------------------------------

The transfer of this Term Note is subject to the limitations set forth in the
Credit Agreement, including the provisions set forth in Section 11.8.3
[Register].

This Term Note shall bind the Borrower and its registered successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its registered successors and assigns. All references herein to the “Borrower”
and the “Lender” shall be deemed to apply to the Borrower and the Lender,
respectively, and their respective successors and assigns (in the case of the
Lender, its registered successors and assigns) as permitted under the Credit
Agreement.

This Term Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without regard to its conflict of laws principles other
than Section 5-1401 and Section 5-1402 of the New York General Obligations Law.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Term Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE—TERM NOTE]

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Term Note by its duly authorized officer.

 

GENTEX CORPORATION, a Michigan corporation By:   /s/ Steve Downing Name:   Steve
Downing Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

FORM OF

LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center - 4th Floor    500 First Avenue    P7-PFSC-04-I    Pittsburgh, PA 15219
   Telephone No.: (412) 762- 6442    Telecopier No.: (412) 762 - 8672    Attn:
Agency Services FROM:    Gentex Corporation, a Michigan corporation (the
“Borrower”). RE:    Credit Agreement (as it may be amended, restated, modified
or supplemented, the “Credit Agreement”), dated as of September 27, 2013, by and
among the Borrower, the Guarantors party thereto, the Lenders party thereto and
PNC Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A. Pursuant to Section 2.5.1 [Revolving Credit Loan Requests] of the Credit
Agreement, the undersigned Borrower irrevocably requests [check one line under
1.(a) and 1.(b) below, as applicable, and fill in blank space next to the line
as appropriate]

 

         1(a)                          A new Revolving Credit Loan, OR    
                       Renewal of the LIBOR Rate Option applicable to an
outstanding Revolving Credit Loan originally made on            , 20    , OR    
                       Conversion of the Base Rate Option applicable to an
outstanding Revolving Credit Loan originally made on             , 20    to a
Loan to which the LIBOR Rate Option applies, OR                           
Conversion of the LIBOR Rate Option applicable to an outstanding Revolving
Credit Loan originally made on            , 20     to a Loan to which the Base
Rate Option applies.   1(b)                          Renewal of the LIBOR Rate
Option applicable to an outstanding Term Loan originally made on            ,
20    , OR                            Conversion of the Base Rate Option
applicable to an outstanding Term Loan originally made on             , 20    
to a Loan to which the LIBOR Rate Option applies, OR                           
Conversion of the LIBOR Rate Option applicable to an outstanding Term Loan
originally made on             , 20     to a Loan to which the Base Rate Option
applies



--------------------------------------------------------------------------------

      SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

      [Check one line under 1.(c) below and fill in blank spaces in line next to
line]:

           1(c)(i)                            Under the Base Rate Option. Such
Loan shall have a Borrowing Date of             , 20     (which date shall be
(i) the same Business Day of receipt by the Administrative Agent by 10:00 a.m.
eastern time of this Loan Request for making a new Revolving Credit Loan to
which the Base Rate Option applies, or (ii) the last day of the preceding
Interest Period if a Loan to which the LIBOR Rate Option applies is being
converted to a Loan to which the Base Rate Option applies).         
                        OR   (ii)                            Under the LIBOR
Rate Option. Such Loan shall have a Borrowing Date of             , 20    
(which date shall be three (3) Business Days subsequent to the Business Day of
receipt by the Administrative Agent by 10:00 a.m. eastern time of this Loan
Request for making a new Revolving Credit Loan to which the LIBOR Rate Option
applies, renewing a Loan to which the LIBOR Rate Option applies, or converting a
Loan to which the Base Rate Option applies to a Loan to which the LIBOR Rate
Option applies).

 

  2 Such Loan is in the principal amount of $             or the principal
amount to be renewed or converted is $            

[for Loans under Section 2.5.1 not to be less than $1,000,000 and in increments
of $500,000 for each Borrowing Tranche under the LIBOR Rate Option and not less
than the lesser of $500,000 or the maximum amount available for Borrowing
Tranches under the Base Rate Option.]

 

  3 [Complete blank below if the Borrower is selecting the LIBOR Rate Option]:

Such Loan shall have an Interest Period of one, two, three, or six Month(s):
                                        

 

2



--------------------------------------------------------------------------------

B [As of the date hereof and the date of making the above-requested Loan (and
after giving effect thereto): all of the representations and warranties
contained in Article 6 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (unless any such representation or
warranty is qualified to materiality, in which case such representation or
warranty is true and correct in all respects), except for representations and
warranties made as of a specified date (which were true and correct in all
material respects, as applicable, as of such date); and no Event of Default or
Potential Default has occurred and is continuing or exists; the making of such
Loan shall not cause the Revolving Facility Usage to exceed the Revolving Credit
Commitments.]1

 

C The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:

            1                           Funds to be deposited into a PNC Bank
bank account per our current standing instructions. Complete amount of deposit
if not full loan advance amount: U.S. $            .    2                       
   Funds to be wired per the following wire instructions:          U.S.
$             Amount of Wire Transfer          Bank Name:                     
         ABA:                               Account Number:                     
         Account Name:                               Reference:
                        3                           Funds to be wired per the
attached Funds Flow (multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

1 Only to be included for new loans.

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on             , 20    .

 

BORROWER: GENTEX CORPORATION, a Michigan corporation By:     Name:     Title:  
 



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

FORM OF

SWING LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center - 4th Floor    500 First Avenue    P7-PFSC-04-I    Pittsburgh, PA 15219
   Telephone No.: (412) 762 - 6442    Telecopier No.: (412) 762 - 8672    Attn:
Agency Services FROM:    Gentex Corporation, a Michigan corporation (the
“Borrower”) RE:    Credit Agreement (as it may be amended, restated, modified or
supplemented, the “Credit Agreement”), dated as September 27, 2013, by and among
the Borrower, the Guarantors party thereto, the Lenders party thereto and PNC
Bank, National Association, as administrative agent for the Lenders, (the
“Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes the
following Swing Loan Request:

 

            1.    Aggregate principal amount of such Swing Loan (may not be less
than $100,000)          $                           2.    Proposed Borrowing
Date          (which date shall be on or after the date on which the
Administrative Agent receives this Swing Loan Request, with such Swing Loan
Request to be received no later than 12:00 noon eastern time on the Borrowing
Date)                           3.    As of the date hereof and the date of
making the above-requested Swing Loan (and after giving effect thereto): all of
the representations and warranties contained in Article 6 of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (unless any such representation or warranty is qualified to
materiality, in which case such representation or warranty is true and correct
in all respects), except for representations and warranties made as of a
specified date (which were true and correct in all material respects, as
applicable, as of such date); and no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not exceed
the Swing Loan Commitment or cause the Revolving Facility Usage to exceed the
Revolving Credit Commitments.   



--------------------------------------------------------------------------------

4. The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:

 

            A                           Funds to be deposited into a PNC Bank
bank account per our current standing instructions. Complete amount of deposit
if not full loan advance amount: U.S. $            .    B                       
   Funds to be wired per the following wire instructions:          U.S.
$             Amount of Wire Transfer          Bank Name:                     
         ABA:                               Account Number:                     
         Account Name:                               Reference:
                        C                           Funds to be wired per the
attached Funds Flow (multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE—SWING LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on            , 20    .

 

BORROWER:

GENTEX CORPORATION, a Michigan

corporation

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 5.9.7 (A)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GENTEX CORPORATION, as Borrower, the Guarantors from time to
time party thereto, and each Lender from time to time party thereto and PNC
Bank, National Association, as administrative agent for the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

 

Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(B)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GENTEX CORPORATION, as Borrower, the Guarantors from time to
time party thereto, and each Lender from time to time party thereto and PNC
Bank, National Association, as administrative agent for the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(C)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GENTEX CORPORATION, as Borrower, the Guarantors from time to
time party thereto, and each Lender from time to time party thereto and PNC
Bank, National Association, as administrative agent for the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(D)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GENTEX CORPORATION, as Borrower, the Guarantors from time to
time party thereto, and each Lender from time to time party thereto and PNC
Bank, National Association, as administrative agent for the Lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

 

Title:

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 8.2.4

FORM OF

ACQUISITION COMPLIANCE CERTIFICATE1

This certificate is delivered pursuant to Section 8.2.4 of that certain Credit
Agreement dated as of September 27, 2013 (the “Credit Agreement”) by and among
Gentex Corporation, a Michigan corporation (the “Borrower”), the Lenders party
thereto (the “Lenders”), the Guarantors party thereto (the “Guarantors”) and PNC
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.

The undersigned officer,                , an Authorized Officer of the Borrower,
in such capacity, does hereby certify on behalf of the Borrower after giving pro
forma effect to the Permitted Acquisition which is the basis for this
Certificate, as follows:

Description of Proposed Permitted Acquisition

1. Borrower desires that                     [list Borrower or Guarantor that
will be making the Acquisition] (the “Acquiring Company”) [acquire all or
substantially all of the assets/acquire all or substantially all of the
ownership interests] [by purchase/by merger] of                     [Insert name
of entity or business division whose assets are being acquired or the entity
whose equity interests are being acquired.] (the “Acquired Business”) from
                    [identify the name(s) of the seller(s) of such assets or
equity interests] (the “Seller”) (the “Acquisition”).

2. The proposed date of Acquisition is                     (which date shall be
at least five (5) Business Days after the date of this Certificate, the
“Acquisition Date”). The most recent four fiscal quarter period for which
financial statements and a related compliance certificate were delivered to the
Agent is the period ended            , 20        .

3. The consideration to be paid including (i) cash paid by any of the Loan
Parties, directly or indirectly, to the Seller, in connection therewith and
(ii) the Indebtedness incurred or assumed by any of the Loan Parties, whether in
favor of the Seller or otherwise and whether fixed or contingent is
$            .

4. The Acquired Business is engaged in one or more lines of business or
operations that are similar or complimentary to one or more line or lines of
business or operations conducted by the Loan Parties or any of their respective
Subsidiaries and complies with Section 8.2.9 [Continuation of or Change in
Business.

5. The Acquiring Company will not consummate the Acquisition unless the board of
directors or other equivalent governing body of the Seller has approved of the
Acquisition.

 

1 To be delivered in connection with any Permitted Acquisition which provides
for Consideration in excess of $50,000,000.00.



--------------------------------------------------------------------------------

6. After giving effect to the proposed Permitted Acquisition, the Borrower shall
be in compliance with Sections 8.2.14 [Maximum Consolidated Leverage Ratio] and
8.2.15 [Minimum Consolidated Interest Coverage Ratio] of the Credit Agreement,
as more fully set forth below:

(a) Maximum Consolidated Leverage Ratio (Section 8.2.14). The Consolidated
Leverage Ratio of the Borrower and its Subsidiaries is                     ,
which ratio is not greater than 3.0 to 1.0. Supporting calculations for the
Consolidated Leverage Ratio are set forth on Exhibit A attached hereto and made
a part hereof.

(b) Minimum Consolidated Interest Coverage Ratio (Section 8.2.15). The
Consolidated Interest Coverage Ratio of the Borrower and its Subsidiaries
is                     , which ratio is not less than 4.0 to 1.0. Supporting
calculations for the Consolidated Interest Coverage Ratio are set forth on
Exhibit A attached hereto and made a part hereof.

7. Representations, Warranties and Covenants. After giving effect to the
Acquisition, the representations and warranties contained in Article 6 of the
Credit Agreement shall be true and correct in all material respects (in the case
of any representation or warranty not containing a materiality modification) on
and as of the date of the Acquisition with the same effect as though such
representations and warranties had been made on the date hereof (except
representations and warranties which expressly relate solely to an earlier date
or time), and the Borrower has performed and complied with all covenants and
conditions of the Credit Agreement.

8. Event of Default or Potential Default. No Potential Default or Event of
Default shall exist immediately prior to and after giving effect to such
Acquisition.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE—ACQUISITION COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate
this             day of             , 20        .

 

BORROWER:

        GENTEX CORPORATION

        By:

   

        Name:

   

        Title:

   



--------------------------------------------------------------------------------

Exhibit A – Supporting calculations for Financial Covenants

(See attached)



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of September 27, 2013 (the “Credit Agreement”) by and among
Gentex Corporation, a Michigan corporation (the “Borrower”), the Lenders party
thereto (the “Lenders”), the Guarantors party thereto (the “Guarantors”) and PNC
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.

The undersigned officer,             , the            [Chief Executive
Officer/President/Chief Financial Officer] of the Borrower, in such capacity,
does hereby certify on behalf of the Borrower as of the quarter/year ended
            , 20         (the “Report Date”), as follows:

(1) Maximum Consolidated Leverage Ratio (Section 8.2.14). As of the Report Date,
the Consolidated Leverage Ratio of the Borrower and its Subsidiaries
is            , which ratio is not greater than 3.00 to 1.00. Supporting
calculations for the Consolidated Leverage Ratio are set forth on Exhibit A
attached hereto and made a part hereof.

(2) Minimum Consolidated Interest Coverage Ratio (Section 8.2.15). As of the
Report Date, the Consolidated Interest Coverage Ratio of the Borrower and its
Subsidiaries is            , which ratio is not less than 4.00 to 1.00.
Supporting calculations for the Consolidated Interest Coverage Ratio are set
forth on Exhibit A attached hereto and made a part hereof.

(3) Event of Default or Potential Default. No Event of Default or Potential
Default exists as of the date hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE—QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate
this             day of             , 20        .

 

BORROWER:

        GENTEX CORPORATION

        By:

   

        Name:

   

        Title:

   



--------------------------------------------------------------------------------

Exhibit A – Supporting calculations for Financial Covenants

(See attached)